[gmfleetcommercial.jpg]






August 2, 2013


Mr. Michael Schmidt
Avis Budget Car Rental, LLC
6 Sylvan Way
Parsippany, N.J. 07054
Dear Mr. Schmidt:
This letter confirms the agreement (“Agreement”) between Avis Budget Car Rental,
LLC (“ABG”) and General Motors, LLC (“GM”) regarding ABG's purchase or lease of
GM 2014 Model Year vehicles under i) the 2014 MY Daily Rental Purchase Program,
ii) the 2014 MY National Fleet Purchase Program, and iii) other incentive
programs available to ABG.


The terms and conditions of this Agreement are as follows:


2014 MY Daily Rental Purchase Program (VN9)
1.
General Terms and Conditions:

a.
GM shall make available 2014 Model Year vehicles under the terms and conditions
of GM's 2014 Model Year Daily Rental Purchase Program. (Refer to Attachment 1.)

b.
ABG agrees to purchase or lease these GM vehicles from GM dealers in a mix which
includes mostly GM's higher priced models. (Refer to Attachment 1A.)

c.
GM or its subsidiaries shall purchase tendered 2014 Model Year vehicles from ABG
that qualify for purchase under the terms and conditions of GM's 2014 MY Daily
Rental Purchase Program. (Refer to Attachment 1.)



2.
YT1 Flat Rate Program:

a.
GM shall make available the YT1 Flat Rate Program for the vehicles noted in
Attachment 3.

b.
YT1 Program volume must not exceed the volume and mix detailed in Attachment 3.

c.
All program parameters and rates for the YT1 Flat Rate Program are detailed in
Attachment 1D.

d.
[*REDACTED*] units ordered with YT1 will receive [*REDACTED*] as detailed in
Attachment 1D. [*REDACTED*].

e.
This program is subject to the terms and conditions in Section 1 and those on
Attachment 1.



3.
YT6 Flat Rate Program:

a.
GM shall make available the YT6 Flat Rate Program for the vehicles noted in
Attachment 3.

b.
YT6 Program volume must not exceed the volume and mix detailed in Attachment 3.

c.
All program parameters and rates for the YT6 Flat Rate Program are detailed in
Attachment 1E.

d.
[*REDACTED*] units ordered with YT6 will receive [*REDACTED*] as detailed in
Attachment 1E. [*REDACTED*].

e.
ABG agrees that no more than [*REDACTED*] of the total YT6 Program volume, by
model, will be returned (as measured by the acceptance date in RIMS) between
October 1 and December 31 in any given calendar year. ABG will reimburse GM at a
rate of [*REDACTED*] per unit on all returned units in excess of the
[*REDACTED*] limit.

f.
This program is subject to the terms and conditions in Section 1 and those on
Attachment 1.


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]







4.
Daily Rental Purchase Program Matrix Incentives:

a.
As long as ABG is compliant with its obligations under this Agreement to
purchase, promote, and service the number of 2014 Model Year vehicles, and in
the vehicle mix as described in Attachment 3, GM will provide ABG with a Matrix
Incentive as detailed in Attachment 3. The Matrix Incentive will be in addition
to any other incentives available under the terms and conditions of GM's 2014
Model Year Daily Rental Purchase Program (Attachment 1).

b.
Payment of the Matrix Incentive will be made upon submission of such vehicles in
accordance with Attachment 4.



5.
ABG will provide to GM, at the beginning of each month, a four month schedule of
anticipated vehicle returns. The schedule will breakout the vehicle returns by
site for the current month, as well as for the subsequent three months.
Submission of the information described in this section is a condition to
receiving incentives under this Agreement.



6.
[*REDACTED*] Program:

a.
GM shall offer ABG participation in the 2014 Model Year [*REDACTED*] Program.
(Refer to Attachment 1R).

b.
GM agrees to pay the [*REDACTED*] detailed in Attachment 3. These amounts will
be in addition to [*REDACTED*] under the terms and conditions of GM's 2014 Model
Year Daily Rental Purchase Program.

c.
The payments will be made on a quarterly basis, in the months of March, June,
September and December, and in accordance with the terms set forth in Attachment
4.



2014 MY National Fleet Risk Purchase Program (VX7)
7.
General Terms and Conditions:

a.
GM agrees to offer ABG 2014 Model Year vehicles under the terms and conditions
of GM's 2014 MY National Fleet Risk Purchase Program. (Refer to Attachment 2.)

b.
ABG will purchase or lease from GM dealers a minimum quantity of 2014 Model Year
vehicles at the agreed upon mix. (Refer to Attachment 2A.)



8.
National Fleet Risk Purchase Program Risk Incentives:

a.
As long as ABG is compliant with its obligations under this Agreement to
purchase the number of units and in the mix described in Attachment 2A, GM will
provide ABG with the Risk Incentives detailed in Attachment 2A. The Risk
Incentives will be in addition to any incentives due under the terms and
conditions of GM's 2014 MY National Fleet Risk Purchase Program (Attachment 2).
These Risk Incentives are in lieu of all other retail sales and fleet
incentives.

b.
All uplevel minimum equipment incentives will be paid in September 2014 after
purchase requirements have been verified by GM. (Refer to Attachment 2A.)

c.
Payment of these incentives will be made upon submission of such vehicles in
accordance with Attachment 4.




GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]







Additional Provisions Applicable to VN9 and VX7 Programs
9.
2014 Model Year Volume Bonus:

a.
GM shall offer ABG a Model Year Volume Bonus for all 2014 Model Year units
acquired under GM's 2014 MY Daily Rental Purchase Program (Attachment 1) and
GM's 2014 MY National Fleet Risk Program (Attachment 2).

b.
GM will pay ABG the 2014 Model Year Volume Bonus amounts detailed in Attachments
2A and 3.

c.
The Model Year Volume Bonus is payable in September 2014, per the terms set
forth in Attachment 4, excluding the electronic VIN submission to RIMS.

d.
The total agreed upon volume, as detailed in Attachment 3, must be entered into
VOMS no later than April 20, 2014.

e.
All vehicle minimum equipment requirements must be met by carline and by program
(VN9 or VX7) per the terms of the Minimum Equipment Requirements (Attachments 1A
and 2A). If the Minimum Equipment Requirements are not met for the carline, the
entire Model Year Bonus for such carline will be forfeited for all volume
purchased under that program. As an example, if Minimum Equipment Requirements
are not met for Impala models, then the bonus for all Impala models sold under
the VN9 program will be forfeited.



10.
In the event ABG chooses to cancel any order placed by ABG through GM dealers,
at event code 3000 or later, GM will assess a fee of [*REDACTED*] per vehicle to
be paid to GM upon demand. This fee will be waived if the current production
week has been delayed more than three weeks from the original scheduled
production week. Further, this fee will not apply if ABG chooses to redirect the
shipment of any vehicles in event code 3000.



11.
All volume and mix requirements are subject to reasonable minor adjustments
based upon mutual agreement of the parties. The present agreed upon production
timing is detailed in Attachment 3A by month, by brand and by program. However,
if either party cannot fulfill any terms of this Agreement due to events beyond
its control, such as acts of God, labor disputes, and severe economic downturns,
the party affected by the event shall promptly notify the other party and the
parties will enter negotiations with the intent of minimizing the impact of the
event on the business contemplated under this Agreement.



12.
ABG will place orders no more than [*REDACTED*] or less than [*REDACTED*] of a
month's production in any week provided GM can make such a production
commitment. After two weeks of moving orders to event code 3000 for a given
production period the orders will be deemed to comply with the limitation
indicated above. All vehicle minimum equipment requirements will be placed for
production on a monthly basis. Any vehicles which do not meet the minimum
equipment requirements will not be paid the Model Year Bonus as provided in
Section 9(e).



13.
ABG agrees that in all advertising and promotional materials, developed for its
Avis brand during the 2014 Model Year (September 1, 2013 through August 31,
2014), Avis advertising will feature only GM products where any vehicle is
featured or promoted. It is understood that vehicles will be moved between Rent
A Car brands owned by ABG (i.e.“Avis” and ”Budget”). When Avis advertising or
promotional materials feature or promote a vehicle, a GM product shall be
featured and promoted provided GM manufactures a vehicle in the advertised
segment with a tag line substantially similar to the following:


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]







“We feature (Trade name GM vehicle) and other fine GM vehicles”    


This commitment will not apply to activities that are internet based. Refer to
Attachment 5 for additional guidelines relative to advertising and promotional
materials. If GM is not represented in a particular vehicle segment, or is
represented but either GM chooses not to sell or ABG chooses not to purchase
vehicles in that segment, ABG is free to promote a non-GM vehicle in that
vehicle's segment.


14.
If ABG purchases an existing Avis Licensee or substantially all of the assets of
an existing Avis Licensee during the 2014 Model Year, and such existing Avis
Licensee is a

participating Avis Licensee under the terms of the Agreement between the Avis
Licensee Association and GM for the 2014 Model Year (“ALA Agreement”), then GM
agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Avis Licensee
under the ALA Agreement, as long as the agreement is signed by the existing Avis
Licensee, the Avis Licensee Association, if applicable, and ABG, and is in a
form acceptable to GM.


15.
If ABG purchases an existing Budget Licensee or substantially all of the assets
of an existing licensee during the 2014 Model Year, and such existing Budget
Licensee is a participating Budget Licensee under the terms of the Agreement
between the Car Rental Licensee Association and GM for the 2014 Model Year, then
GM agrees to accept an assignment to ABG of the purchase volume, mix, and monies
identified in the Participation Form executed by the Participating Budget
Licensee under the Car Rental Licensee Association Agreement, as long as an
agreement is signed by the existing Budget Licensee, the Car Rental Licensee
Association, if applicable, and ABG, and is in a form acceptable to GM.



16.
Notwithstanding anything to the contrary contained in this Agreement (including
in the attachments hereto), no vehicle shall be accepted for return by GM or its
agent until such time as the title to such vehicle has been assigned and/or
transferred on behalf of ABG upon the sale of such vehicle to an automotive
dealer or the purchase of such vehicle by GM following the transfer of such
vehicle from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program. For the avoidance of doubt, Form AD006 shall evidence a
conditional acceptance of vehicles turned in by ABG. References to acceptance in
the attachments hereto refer to such conditional acceptance evidenced by Form
AD006.



17.
ABG shall retain any documents or records relevant to vehicles purchased under
this Agreement or any GM program and/or claims submitted for payment under this
Agreement or any other GM program for two years after the close of the program.
ABG agrees to permit any designated representative of GM to examine, audit, and
take copies of any accounts and records ABG is to maintain under this Agreement.
ABG agrees to make such accounts and records readily available at its facilities
during regular business hours. GM agrees to furnish ABG with a list of any
reproduced records.


GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]







18.
Part of the consideration for ABG's entry into this Agreement is GM or its
subsidiary's continuing obligation to purchase vehicles from ABG in accordance
with the terms of GM or its subsidiary's 2014 Model Year Daily Rental Purchase
Programs. Accordingly, it shall be a condition of ABG's obligations to purchase
vehicles under this 2014 Model Year Daily Rental Purchase Program Agreement that
GM or its subsidiary performs its vehicle purchase obligations in all material
respects with respect to eligible vehicles tendered by ABG under the terms of GM
or its subsidiary's 2014 Model Year Purchase Programs.



19.
GM shall make available to ABG a daily rental purchase program for the
[*REDACTED*] Model Years (refer to Attachment 7).



20.
ABG agrees that it shall hold harmless GM, its subsidiaries, affiliates, or
agents (collectively, the “Indemnified Parties”) from any and all liabilities
arising from making available auctions which it may sponsor, promote, organize,
or otherwise create as a facility for sale of vehicles by an authorized
auctioneer for the benefit of ABG, except for the gross negligence or
intentional misconduct by any of the Indemnified Parties.



21.
ABG and its subsidiaries AESOP Leasing L.P. (“AESOP Leasing”), Avis Rent A Car
System, LLC. (“Avis”) and Budget Rent A Car System, Inc. (“Budget”) have engaged
AESOP Exchange Corporation as a qualified intermediary (“QI”) for the purpose of
facilitating a like kind exchange program under Section 1031 of the Internal
Revenue Code of 1986, as amended. As such, ABG, AESOP Leasing, Avis and Budget
have assigned to AESOP Exchange Corporation, acting in its capacity as QI, all
of their rights, but not their obligations, in any existing manufacturer
purchase agreements they may have with GM either for the purchase of replacement
vehicles or after a qualifier term of use for the purchase of relinquished
vehicles. This applies to all future purchases of replacement vehicles or
relinquished vehicles unless specifically excluded in writing.



22.
This Agreement is confidential between the Parties (ABG and GM) and is intended
for the sole use of ABG and GM. This Agreement may not be disclosed to any
person, other than a party's parent, subsidiaries, AESOP Leasing, and their
respective outside counsel and accountants and interested financial institutions
and the SEC, except as required by legal process without the consent of the
other Party. In the event of legal process, the Party served shall notify the
other Party to allow them sufficient time to interpose legal objections to
disclosure.



23.
Selected GM vehicles are equipped with OnStar. For details regarding
notification of OnStar equipment and services, please refer to Attachment 6.    



This Agreement shall in all respects be interpreted, enforced and governed under
the laws of the State of Michigan, without regard to the conflicts of law and
principles thereof.


This Agreement and its Attachments set forth the entire agreement between the
Parties regarding the subjects herein, and may be modified only in a writing
executed by an authorized representative of each of the Parties.


•
On behalf of General Motors, I would like to express my appreciation for your
business and hope this Agreement will continue to strengthen our business
relationship.




GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]





Please return an executed copy of this Agreement acknowledging your acceptance
of the terms.




                        
Very truly yours,












/s/ Edward J. Peper            Date:08/14/2013    
Edward J. Peper
General Motors
U.S. Vice President, Fleet and Commercial Sales








/s/ Michael Schmidt            Date:08/26/2013    
Michael Schmidt
Avis Budget Car Rental, LLC
Senior Vice President, Fleet Services     








GM Approvals:








/s/ Alan S. Batey            Date:08/23/2013        
Alan S. Batey
General Motors
Vice President, U.S. Sales and Service






/s/ Edward J. Toporzycki        Date:08/21/2013        
Edward J. Toporzycki
General Motors
CFO, Executive Director, U.S. Sales and Marketing Operations







GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]





Attachments Key




Attachment 1        2014 MY Daily Rental Purchase Program Guidelines (VN9)
Attachment 1A    2014 MY VN9 Minimum Equipment Guidelines
Attachment 1B    2013 CY Turn-In Standards and Procedures
Attachment 1C    2014 MY VN9 Tier Program - Guidelines, Rates and Parameters
Attachment 1D    2014 MY YT1 Flat Rate Program - Guidelines, Rates and
Parameters
Attachment 1E    2014 MY YT6 Flat Rate Program - Guidelines, Rates and
Parameters
Attachment 1R    2014 MY [*REDACTED*] Program Guidelines
Attachment 1T     True Up Payments Calendar 2013 CY and 2014CY


Attachment 2     2014 MY National Fleet Risk Purchase Program Guidelines (VX7)
Attachment 2A    VX7 Minimum Equipment Requirements and Incentives


Attachment 3        2014 MY VN9 and VX7 Volume and Incentives
Attachment 3A    2014 MY Production Schedule


Attachment 4        Rental Incentives Payment Terms and Calendar


Attachment 5        Advertising and Promotion


Attachment 6        Onstar


Attachment 7        Long Term Supply Agreement




  


GM
2014MY DAILY RENTAL PROGRAM GUIDELINES


1.
PROGRAM NAME AND NUMBER:

2014 Model Year Daily Rental Program Guidelines for Daily Rental Fleet Customers
(GRP)
Program Code: VN9    


2.
PROGRAM DESCRIPTION:

This program makes available to GM dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”) purchase information on selected 2014
Model Year passenger cars and light duty trucks sold and delivered by GM dealers
to qualified D RFCs and eligible for purchase by GM in accordance with these
guidelines.


The following are not eligible for this program:
-    Preferred Equipment Group (P.E.G.)/Option package discounts
-     Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans
-     Vehicles delivered from dealer inventory
        
A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive.
                
3.
PROGRAM START DATE/PROGRAM END DATE/IN-SERVICE PERIOD:

Program Start Date:
Opening of 2014 Model Year ordering system
Program End Date:
When GM dealers are notified that 2014 Model Year fleet orders are no longer
being accepted by GM




GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
Avis Budget Group 2014 MY Rental Agreement




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]



In-Service Period:
The In-Service date is the Expiration in Transit date on the invoice plus five
(5) days. Refer to Tier Program Parameters (Attachment 1C) and to Flat Rate
Program Parameters (Attachment 1D) for minimum and maximum in-service periods
applicable to individual programs. All Vehicles to be purchased by GM under this
program must be returned and accepted by July 31, 2016. Non-returned Vehicles
must remain in-service a minimum of six (6) months or (180 days) from in-service
date. GM reserves the right to audit the DRFC to ensure compliance with the
minimum six (6) month in-service requirement. Frame, fire, stolen, embezzled
and/or water damaged Vehicles, which are ineligible for purchase, do not have a
minimum in-service period. Documentation on these Vehicles must be retained on
file for audit purposes.
    
IMPORTANT - Acceptance of an order on any Vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All Vehicles, including non-returned Vehicles, supplied by GM are subject to the
export control laws and regulations of the United Sates (U.S.) and the DRFCs and
dealers will comply with such laws and regulations.



4.
ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY:

Eligible Models:
All new and unused 2014 GM models with the required minimum factory installed
equipment levels specified in Attachment 1A - Minimum Equipment Guidelines
“MEG”, and processing options ordered for qualified DRFCs for use as daily
rental Vehicles and delivered by GM dealers are eligible for this program.


Required Options for Order and Delivery:
All orders must contain the fleet processing option VN9 and the DRFC code to be
enrolled in the Tier Program. Flat Rate programs will require an additional
processing option. Refer to the Flat Rate Program Guidelines, Rates and
Parameters (Attachment 1D) found in the DRFCs contract for additional processing
options. Vehicles must be ordered with minimum option requirements specified in
the Minimum Equipment Guidelines (Attachment 1A - “MEG”). Processing Option VN9
will provide a net invoice - less holdback. Vehicles ordered with option VN9
receive order date price protection (PRP).


Dealer must take full responsibility for including the proper processing option
on all orders. Should errors occur in the ordering of Vehicles, resulting in
diversions or re-invoicing, the ordering dealer may be charged an administrative
fee by GM.



--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]



All orders must include the following:
a.
Valid GM FAN (Fleet Account Number)

b.
Option Codes: VN9 and DRFC code

c.
Order Type: FDR

d.
Delivery Type: 020 – Daily Rental

    
Dealer orders currently on hand or in the system that qualify for this program,
and that have the appropriate processing options, can be amended only if they
have not been released to production. This is the ordering dealer's
responsibility.


Vehicles delivered to the DRFCs drop ship sites must have the assigned DRFC code
on the window label and the delivery receipt(s) must be checked to verify proper
ownership of the Vehicle. GM Customer Support should be contacted immediately
regarding Vehicles delivered to the wrong DRFC drop ship site to determine the
appropriate course of action. Vehicles that were incorrectly delivered must not
be placed into DRFC rental service. GM reserves the right to deny incentives on
Vehicles in rental service that have been incorrectly delivered and accepted or
titled.


5.
COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS:

Vehicles enrolled in the 2014 Model Daily Rental Purchase Program are not
eligible for any other fleet/retail program, including, but not limited to, the
Dealer Fleet Ordering Assistance Program (VQ) and any GM Dealer Rent A Car
program(s).



--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]



 
FLEET CUSTOMERS (GM FAN HOLDERS)
 
YES/NO
 
GENERAL
 
 
 
GM MOBILITY
(MOB/MOC/R8L)
N
 
SALESPERSON / SALES MGR. INCENTIVES
 
N
 
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
 
 
 
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
 
N
 
GM BUSINESS CARD
(UDB)
N
 
CONSUMER CASH
 
N
 
DEALER CASH
 
N
 
BONUS CASH
 
N
 
OPTION PACKAGE DISCOUNTS
 
N
 
PRICING
 
 
 
PRICE PROTECTION/BONA FIDE SOLD ORDER
(PPT W/VX7)
N
 
PRICE PROTECTION/ORDER DATE
(PRP)
Y
 
ORDER/DELIVERY
 
 
 
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)
N
 
INTRANSIT INTEREST CREDIT
(C4C)
Y
 
RENTAL
 
 
 
REPURCHASE
(VN9)
Y
 
FLAT-RATE REPURCHASE
(YT1 THROUGH YT9)
Y
 
RISK
(VX7)
N
 
GM DEALER RENT-A-CAR
(FKR/FKL)
N
 
GOVERNMENT
 
 
 
PSA/PURA/BID ASSISTANCE/CE
(R6D/PBP/PBS)
N
 
FLEET/COMMERCIAL
 
 
 
NATIONAL FLEET PURCHASE PROGRAM
(FVX/FPP)
N
 
RETAIL ALTERNATIVE
(CNC/CNE/CSE/CSR/CWE)
N
 
SMALL FLEET APR ALTERNATIVE
(XMC)
N
 
GM'S BUSINESS CUSTOMERS CHOICE
 
N
 
TRUCK STOCKING
(TSI)
N
 
MOTOR HOME INCENTIVE
(R7Y)
N
 
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)
N
 
RECREATIONAL VEHICLE INCENTIVE
(R6J)
N
 
DEMO - LIGHT DUTY DEALER
(DEM/DEE)
N




--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]





 
DEMO - LIGHT DUTY SVM
(DES)
N
 
SIERRA FLEET PEG
(R7F/FLS)
N
 
FLEET PREFERRED EQUIPMENT GROUPS
 
N
 
COMPETITIVE ASSISTANCE PROGRAMS
(CAP)
N



6.
METHOD OF PAYMENT:

When a Vehicle accepted under the Daily Rental Guaranteed Residual Program is
sold at auction, the auction will direct the net sale proceeds to the DRFC
owning the Vehicle, or to an assignee approved by GM. Net sale proceeds are
equal to the gross sales price less auction sales fees/expenses and less the
transportation expense. The DRFC will receive the net sale proceeds within 2
business days after sale of the Vehicle. The net sale proceeds will be forwarded
to the DRFC’s designated bank account via EFT. On a monthly basis, GM will
process a true-up payment for each of the DRFC’s Vehicles sold in the previous
month. The true-up payment, calculated per Vehicle, will be equal to the
guaranteed purchase price less mileage and damage charges allowed under the
program guidelines and less net sale proceeds already transmitted. (See
Attachments 1C and 1D for more details regarding mileage and damage charges.) GM
will process the true-up payment on the 5th business day of each month and
transfer the funds via EFT to the DRFC on the 7th business day of each month. If
the net sale proceeds of any Vehicle exceeds the guaranteed purchase price less
GM charges allowed under the program guidelines, then the DRFC will refund the
excess to GM by either an offset against other GM true-up payments or by a
direct payment based on a manual invoice prepared by GM. The DRFC shall pay the
direct payment within five (5) business days of receiving the invoice.


The DRFC and GM want correct payments made to the DRFC by the auctions upon the
sale of such Vehicles. GM will review the net sales proceeds before they are
released and will stop the release only to correct for misdirected funds. If
funds are misdirected by an auction, GM will either make a correcting payment or
a collection from the appropriate DRFC. The correction will be accomplished via
invoicing and credit payment. As a convenience to the DRFC(s), GM will report
the net sales proceeds on a daily, consolidated basis.


Buyback Provision. If a Vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 90th day after acceptance, GM will
transfer the Vehicle from the Daily Rental Guaranteed Residual Program to the
Daily Rental Acquisition Program on the 91st day, unless GM receives
instructions from the DRFC to the contrary by the 89th day pursuant to the Turn
In Standards and Procedures (Attachment 1B, Section VII-H – Other). Upon
transfer to the Daily Rental Acquisition Program, GM will initiate payment to
the DRFC owning the Vehicle for the full guaranteed purchase price (less GM
charges allowed under the program) within the BARS system. The DRFC will be paid
in approximately 7 Business days. The DRFC will assign the title of such
Vehicle, or cause such title to be assigned, to GM on the 91st day after
acceptance. GM will perform a weekly scan of the inventory with a run cycle to
occur over the weekend to avoid mid-week program changes. If the number of
Vehicles in the Daily Rental Acquisition Program for any DRFC exceeds 3% of its
total accepted inventory (“Excess Amount”), then GM will instruct the auctions
not to transfer Vehicle titles to GM for these Vehicles until the DRFC has
received payment from GM for these Vehicles so that the Excess Amount is
eliminated. Once the DRFC receives payment for these Vehicles, GM will instruct
the auctions to transfer title to GM for these returned Vehicles. This metric
(3%) will be calculated on a weekly basis concurrent with the scan of inventory.


Late Auction Fees. If a Vehicle accepted under the Daily Rental Guaranteed
Residual Program is unsold through the 25th day after acceptance, GM will begin
to accrue $3.00 per day per Vehicle to the DRFC starting on the 26th day. On the
61st day after acceptance, the rate will increase to $4.50 per day per Vehicle
until the Vehicle is either sold or transferred to the Daily Rental Acquisition
Program. Amounts accrued will be paid monthly with the true-up payment.


Hawaii Vehicles – Due to the extended transportation time for Hawaii Vehicles,
Hawaii Vehicles will be segregated in the GM system. The transfer of Hawaii
Vehicles from the Daily Rental Guaranteed Residual Program to the Daily Rental
Acquisition Program will be implemented at 120 days vs. 90 for these Vehicles
and Late Auction Fees will begin accruing at $3.00 per day for Vehicles in
inventory over 56 days and at $4.50 per day for Vehicles in inventory over 91
days.


For payment purposes, Monday through Friday are considered business days except
for GM recognized holidays and days GM is closed. GM does not staff or a process
payment during any period of time GM is closed. Payment processing will not
resume until GM officially returns to work.





--------------------------------------------------------------------------------

[gmfleetcommercial.jpg]





7.
POLICY FOR CORRECTING VEHICLE IN-SERVICE DATES AND PROGRAM STATUS:

It is the responsibility of the DRFC to identify the in-service date and the
program status of all of its Vehicles and make any necessary corrections
following the process discussed below. GM will make every effort to accommodate
requests to rectify errors in program status prior to the unit being grounded in
RIMS. Changes will not be considered after the Vehicle has a valid grounding
record.


In-Service Date Corrections:
The GM In-Service Date is always the Expiration in Transit as shown on the
invoice plus five (5) days. If Vehicles are delivered more than 10 days past the
GM In-Service Date, they qualify for an In-Service Date adjustment. Submit the
VINS in question with a copy of the signed delivery receipt to GM Rental Sales.
The GM systems will be changed to show the delivery date as the new In-Service
Date. All requests must be completed at least 15 days prior to submitting a
grounding record to RIMS.


Changes in Program Status:
Vehicles can be moved from the tiered depreciation program to a flat rate
depreciation program, or vice versa, if a request is submitted to GM Rental
Sales before the Vehicle is grounded in RIMS or before December 31, 2014,
whichever comes first. Vehicles may be moved upon verification and approval by
GM. Vehicles will be invoice adjusted in BARS to reflect a change in program
enrollment. BARS will electronically transmit an updated Enrollment Record to
RIMS within three (3) business days acknowledging the change throughout all GM
systems. Requests for program change on 2014 Model Year Vehicles must be made
prior to December 31, 2014 and 15 business days prior to a valid grounding
record in RIMS.


No changes will be considered on in-service Vehicles outside of this policy.


8.
GENERAL PROGRAM GUIDELINES:

A.
GM defines a rental vehicle as:

a.
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
incentives."



b.
If a Vehicle enrolled in the Daily Rental Purchase Program is found to be on
rent (lease) to a customer in excess of the above guideline, or if the customer
consecutively rents multiple enrolled Vehicles for an aggregate term of four (4)
or more months, all Vehicles involved in such transactions will not be
considered rental and will be ineligible for incentives. GM may audit the DRFC
to ensure compliance with this guideline.



B.
All eligible Vehicles must be delivered to the DRFC through a GM dealership or a
qualified drop-ship location. Purchases or deliveries made through any other
entity or individual are ineligible for payment.



C.
GM reserves the right to audit dealer records and disqualify any sales allowance
in the event such sales do not meet the program requirements. All monies
improperly paid will be charged back. Failure to comply with the program
requirements may result in the dealer being disqualified for future
participation in fleet programs and terminations of dealer sales and service
agreement(s).



D.
Optional equipment and, in special circumstances, certain standard equipment can
be added to or deleted from GM Vehicles during the ordering and manufacturing
process by DRFCs. It is the DRFC’s responsibility to ensure that actual Vehicle
content is properly disclosed to a buyer or transferee when disposing of a
Vehicle. DRFCs that use third party build specifications to promote the sale of
their Vehicles should be especially careful to ensure the accuracy of that data.



E.
GM reserves the right to cancel, amend, revise, or revoke any program, at any
time, based on its sole business judgment(s). Final decisions in all matters
relative to the interpretation of any rule or phase of this activity rest solely
with GM.





ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.



--------------------------------------------------------------------------------



[attachment1agmfleetandcommer.jpg]
 
 
GM VN9 Rental Program
 
 
2014MY Minimum Equipment Guidelines
(VN9 MEG)
 
 
 
 
2/19/2013
 
 
 
 
NOTE: THIS IS ATTACHMENT 1A
  (Min. Equip. Guidelines Referenced in Both Programs)
 
 
 
 
 











--------------------------------------------------------------------------------





[gmfleetandcommercial.jpg]
2013 MY Repurchase Rental Minimum Equipment (VN9) Change Log
Date
 
Brand
 
Veh/Tab
 
Model
 
Change Comments
3/4/2013
 
Chev
 
Impala
 
All
 
Added GMX 352 Impala
 
 
 
 
 
 
 
 
 
4/22/2013
 
Chev
 
Sonic
 
All
 
Revised Paint Colors and Percentages
4/22/2013
 
Chev
 
Malibu
 
All
 
Revised Paint Colors and Percentages
 
 
 
 
 
 
 
 
 
5/3/2013
 
Chev
 
Impala
 
2LT
 
Revised interior trim codes to H0U and H0X
5/3/2013
 
Buick
 
Lacrosse
 
1SL
 
Revised interior trim codes on the 1SL Spec B
5/3/2013
 
Buick
 
Lacrosse
 
1SR
 
Revised interior trim codes on the 1SR Spec C
 
 
 
 
 
 
 
 
 
6/6/2013
 
Chev
 
Captiva
 
1LT
 
Added the UHW Radio to additional Options
6/6/2013
 
Chev
 
Captiva
 
LTZ
 
Added the UHV Radio to additional Options
 
 
 
 
 
 
 
 
 
6/17/2013
 
Chev
 
Suburban
 
1LT
 
Replaced Diamond White with Summit White
6/17/2013
 
Chev
 
Suburban
 
1LT
 
Replaced Diamond White with Summit White
 
 
 
 
 
 
 
 
 
6/19/2013
 
Cad
 
XTS
 
1SB
 
Updated model codes for FWD and AWD
 
 
 
 
 
 
 
 
 
7/1/2013
 
Chev
 
Malibu
 
All
 
Updated Engine and Ttansmission Codes
7/1/2013
 
Chev
 
Malibu
 
2LT & LTZ
 
Updated Spare Tire Code
 
 
 
 
 
 
 
 
 
7/15/2013
 
Chev
 
Equinox
 
2LT & LTZ
 
Updated MyLink Code to UHQ
7/15/2013
 
Chev
 
Equinox
 
LTZ
 
Updated V6 engine code to LFX
 
 
 
 
 
 
 
 
 
7/15/2013
 
Chev
 
Traverse
 
All
 
Updated color to Crystal Red Tintcoat 89U
 
 
 
 
 
 
 
 
 
7/15/2013
 
Chev
 
Cruze
 
2LT
 
Updated Trim Colors
 
 
 
 
 
 
 
 
 
7/15/2013
 
Buick
 
Regal
 
1SN
 
Updated Model Code
 
 
 
 
 
 
 
 
 
7/16/2013
 
Chev
 
Malibu
 
2LT
 
Updated Trim Codes
 
 
 
 
 
 
 
 
 
8/15/2013
 
Chev
 
Equinox
 
All
 
 Removal of floor mats from standard equipment
 
 
 
 
 
 
 
 
 

























--------------------------------------------------------------------------------



Cadillac ATS Sedan 2014MY
Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model Code
 
6AB69 RWD only
6AC69(RWD/AWD)
Equipment Group
 
 
 
Volume % of Total
 
50%
50%
Standard Equipment
 
1SB LUXURY
1SN (RWD) /1SP (AWD) LUXURY
Engine
 
2.5L 4 cyl
Engine 3.6L V6
Transmission
 
Auto
Auto
Air Conditioning
 
 
 
Air Conditioning, Rear
 
 
----------
Steering
 
 
 
Brakes
 
Brembo
Brembo
Windows
 
 
 
Door Locks
 
 
 
Cruise Control
 
 
 
Tilt Wheel
 
 
 
Seats
 
 
 
Rear Defogger
 
 
 
Radio
 
IO5 Cue
 
Wheels
 
 
 
Floor Mats
 
 
 
Seat Trim/Style
 
 
 
Air Bags
 
 
 
Other
 
 
 
 
 
 
 
Other
 
 
 
Other
 
 
 
 
 
 
 
Other
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
CF5 Sunroof
 
 
 
----------
CF5 Sunroof
Exterior Colors
%
 
 
 
20


GAN - Radiant Silver
GAN - Radiant Silver
 
10


GBA - Black Raven
GBA - Black Raven
 
20


GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10


(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25


(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10


(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5


GLK - Black Diamond
GLK - Black Diamond
 
100


 
 
Interior Colors
 
 
 
Leather Seating Surface
 
H2E - Morello Red/Jet Black accents
H2E - Morello Red/Jet Black accents
Leather Seating Surface
 
H2N - Caramel Tan /Jet Black accents
H2N - Caramel Tan /Jet Black accents
Leather Seating Surface
 
H2F - Light Platinum/Brownstone accents
H2F - Light Platinum/Brownstone accents
Leather Seating Surface
 
HOY - Jet Black/Jet Black accents
HOY - Jet Black/Jet Black accents
Leather Seating Surface
 
H2P - Light Platinum/Black accents
H2P - Light Platinum/Black accents













--------------------------------------------------------------------------------





Cadillac CTS Sedan
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
4 Dr Sedan RWD/AWD
Model Code
6AH69
6AK69
6AL69
Equipment Group
1SN/1SP
1SQ/1SR
1SS/1ST
Volume % of Total
50%
25%
25%
Standard Equipment
LUXURY
PERFORMANCE
PREMIUM
Engine
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
Transmission, MGG/MYA
Transmission, MGG/MYA
Transmission, MGG/MYA
Air Conditioning
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
----------
----------
----------
Steering
Power Steering
Power Steering
Power Steering
Brakes
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
Power Windows
Power Windows
Power Windows
Door Locks
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
Rear Defogger
Rear Defogger
Rear Defogger
Radio
IO5 - CUE
IO6 - CUE w/Nav
IO6 - CUE w/Nav
Wheels
Wheels, 17" Ultra Bright Machined - QCO
Wheels, 18" - RT5
Wheels, 18" - RCV
Floor Mats
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 Seat, Leatherette Bucket - AQ9
 Seat, Leather Bucket - AQJ
Dual Front & Side - AYF
Air Bags
Dual Front & Side - AYF
Dual Front & Side - AYF
Sport Susp, HIDs, Foglamps
Other
 
Sport Susp, HIDs, Foglamps
Htd/Vent Seats, etc see Y41
 
----------
----------
Seating Package - Y44
 
Seating Package - Y44
Seating Package - Y44
 
 
----------
----------
XM
Other
XM
XM
OnStar
Other
OnStar
OnStar
 
Other
 
 
 
Required Additional Options
 
 
 Seat, Leather Bucket - AQJ
 
----------
 
 
 
----------
----------
----------
Exterior Colors
 
 
 
 
GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
 
GBA - Black Raven
GBA - Black Raven
GBA - Black Raven
 
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
GLK - Black Diamond
GLK - Black Diamond
GLK - Black Diamond
Interior Colors
 
 
 
 
HOY - Jet Black w/Jet Black Accents
HCL - Jet Black w/Jet Black Accents
HCL - Jet Black w/Jet Black Accents
 
H2D - Jet Black w/ Light Platinum Accents
H5Y - Medium Cashmere w/ Lt. Cashmere Accents
H5Y - Medium Cashmere w/ Lt. Cashmere Accents
 
H2B - Twilight Blue w/ Jet Black Accents
 
 
 
HDZ - Medium Cashmere w/ Lt. Cashmere Accents
 
 











--------------------------------------------------------------------------------





Cadillac CTS Coupe
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model Code
 
6DP47/6DH47
6DP47/6DH47
Volume % of Total
 
0.5
0.5
Standard Equipment
 
1SF PREFORMANCE
1SH Premium
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, MX0/MX7
Transmission, MX0/MX7
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 


----------
Steering
 
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD Surround
Radio AM/FM Surround w/ NAV
Wheels
 
Wheels, 18"
Wheels, 18"
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
----------
See Y40, Y41
 
 
----------
----------
 
 
Seating Package - Y44
Seating Package - Y44
 
 
----------
----------
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Tire Inflation Kit Only - No Spare Available
Tire Inflation Kit Only - No Spare Available
 
 
 
 
Required Additional Options
 
 
 
 
 
----------
----------
Exterior Colors
%
 
 
 
20
GAN - Radiant Silver
GAN - Radiant Silver
 
10
GBA - Black Raven
GBA - Black Raven
 
20
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10
(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25
(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10
(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5
GLK - Black Diamond
GLK - Black Diamond
Interior Colors
 
 
 
 
 
AFC - Ebony/Ebony
AFC - Ebony/Ebony
 
 
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
 
 
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere











--------------------------------------------------------------------------------



Cadillac CTS Wagon
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model Code
 
6DP35/6DH35
6DP35/6DH35
Volume % of Total
 
50%
50%
Standard Equipment
 
1SD Luxury
1SH PREMIUM
Engine
 
Engine 3.0L V6 - LFW
Engine 3.6L V6 - LFX
Transmission
 
Transmission, MX0/MX7
Transmission, MX0/MX7
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
----------
----------
Steering
 
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 10-Way Power Driver
Seat, 10-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD
Radio AM/FM/CD w/ Surround & Nav
Wheels
 
Wheels, 17"
Wheels, 18"
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket
 Seat, Leather Bucket
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Rear Camera and other content - see Y40
Luxury Level One Pkg - Y40
 
 
----------
Luxury Level Two Pkg Y41
 
 
Seating Package - Y44
Seating Package - Y44
 
 
----------
----------
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire
Tire Inflation Kit - No Spare - SGC/PYZ Spare Tire
Required Additional Options
 
 
 
 
 
Compact Spare
Compact Spare
Exterior Colors
%
 
 
 
20


GAN - Radiant Silver
GAN - Radiant Silver
 
10


GBA - Black Raven
GBA - Black Raven
 
20


GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
10


(G7E) Red Obsession Tintcoat
(G7E) Red Obsession Tintcoat
 
25


(G7Q) Phantom Gray Metallic
(G7Q) Phantom Gray Metallic
 
10


(G7U) Majestic Plum Metallic
(G7U) Majestic Plum Metallic
 
5


GLK - Black Diamond
GLK - Black Diamond
Interior Colors
 
 
 
 
 
AFC - Ebony/Ebony
AFC - Ebony/Ebony
 
 
AFD - Light Titanium/Ebony
AFD - Light Titanium/Ebony
 
 
AFE - Cocoa/Cashmere
AFE - Cocoa/Cashmere













--------------------------------------------------------------------------------





'Cadillac XTS
'2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model Code
 
6GC69
6GX69
Equipment Group
 
FWD
AWD
Volume % of Total
 
60%
40%
Standard Equipment
 
1SB LUXURY
1SB LUXURY
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
6-Speed Transmission, 6T70 FWD - M7W
6-Speed Transmission, 6T70 AWD - M7U
Air Conditioning
 
Air Cond. Auto Dual Zone - CJ2
Air Cond. Auto Dual Zone - CJ2
Air Conditioning, Rear
 
----------
----------
Airbags
 
Dual-stage frontal, side impact, knee and head curtain side impact for driver
and front passenger, head curtain and seat side impact for outboard rear
passengers - AYF
Dual-stage frontal, side impact, knee and head curtain side impact for driver
and front passenger, head curtain and seat side impact for outboard rear
passengers - AYF
Steering
 
Power Steering with variable effort - NXC
Power Steering with variable effort - NXC
Brakes
 
Brembo disc brakes with antilock, 4 wheel
Brembo disc brakes with antilock, 4 wheel
Windows
 
Power Windows, all 4 with Express-Up/Down, includes rear passenger lockout
Power Windows, all 4 with Express-Up/Down, includes rear passenger lockout
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control - K34
Cruise Control - K34
Tilt Wheel
 
Heated, Power rake and telescopic Steering Wheel, leather-wrapped with wood
accents, includes tap up/tap down controls
Heated, Power rake and telescopic Steering Wheel, leather-wrapped with wood
accents, includes tap up/tap down controls
Seats
 
Seat, 4-Way Power Driver and Passenger w memory
Seat, 4-Way Power Driver and Passenger w memory
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Cadillac User Experience including 8 speaker Bose audio system with
AM/FM/HD/CD/XM/MP3
Cadillac User Experience including 8 speaker Bose audio system with
AM/FM/HD/CD/XM/MP3
Wheels
 
Wheels, 19" aluminum
Wheels, 19" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather seating surfaces
 Seat, Leather seating surfaces
Other
 
StabiliTrak
StabiliTrak
Other
 
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Other
 
Heated/Ventilated Front Seats - KA1
Heated/Ventilated Front Seats - KA1
Other
 
Heated Rear Seats - KU3
Heated Rear Seats - KU3
Other
 
Bluetooth
Bluetooth
Other
 
OnStar
OnStar
Other
 
Front/Rear Park Assist
Front/Rear Park Assist
Other
 
Rear Vision Camera
Rear Vision Camera
Required Additional Options
 
 
 
 
 
Navigation - IO6
Navigation - IO6
Exterior Colors
 
 
 
 
 
GAN - Radiant Silver Metallic
GAN - Radiant Silver Metallic
 
 
GBA - Black Raven
GBA - Black Raven
 
 
GLJ - Graphite Metallic - NEW
GLJ - Graphite Metallic - NEW
 
 
GWT - Silver Coast Metallic - NEW
GWT - Silver Coast Metallic - NEW
Interior Colors
 
 
 
 
 
AFC - Jet Black
AFC - Jet Black
 
 
AFD - Shale w/ Cocoa Accents
AFD - Shale w/ Cocoa Accents













--------------------------------------------------------------------------------



Cadillac SRX
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Spec C
Model Code
 
6NG26
6NG26
6NL26
Equipment Group
 
FWD
FWD
AWD
Volume % of Total
 
45%
35%
20%
Standard Equipment
 
1SB LUXURY
1SD PERFORMANCE
1SB LUXURY
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
6-Speed Transmission, MH2
6-Speed Transmission, MH2
6-Speed Transmission, MH4
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
 
 
 
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Steering
 
Power Steering
speed sensing variable effort
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/XM/MP3 - UYE
navigation (UY4)
Radio AM/FM/CD/XM/MP3 - UYE
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 20" aluminum
Wheels, 18" aluminum - QF8
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
 Seat, Leather Bucket - AQ9
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Adaptive Remote Start - BTV
Other
 
Lift Gate - Rear Power
Lift Gate - Rear Power
Lift Gate - Rear Power
Other
 
Sunroof - C3U
Sunroof - C3U
Sunroof - C3U
Other
 
Heated Seats - KA1
Heated Seats - KA1
Heated Seats - KA1
Other
 
XM Radio
XM Radio
XM Radio
Other
 
Bluetooth
Bluetooth
Bluetooth
 
 
Side Blind Zone Alert
HID Headlamps
Side Blind Zone Alert
 
 
Rear cross traffic alert
Adaptive forward lighting
Rear cross traffic alert
 
 
 
foglamps
 
Other
 
OnStar
OnStar
OnStar
Required Additional Options
 
 
 
Q6X) Wheels, 18" x 8" (45.7 cm x 20.3 cm) chrome, bright finish
 
 
Q6X) Wheels, 18" x 8" (45.7 cm x 20.3 cm) chrome, bright finish
 
Audio Sys w/ Navigation - Incl Rear Camera (UY4)
Exterior Colors
%
 
 
 
 
20


GAN - Radiant Silver
GAN - Radiant Silver
GAN - Radiant Silver
 
15


GAR - Black Ice
GAR - Black Ice
GAR - Black Ice
 
20


GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
15


GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
GBR - Platinum Ice Tricoat
 
20


(GLJ) Graphite Metallic
(GLJ) Graphite Metallic
(GLJ) Graphite Metallic
 
10


(GWX) Subterranean Metallic
(GWX) Subterranean Metallic
(GWX) Subterranean Metallic
 
100


 
 
 
Interior Colors
 
 
 
 
 
 
AFC - Ebony/Titanium
AFC - Ebony/Titanium
AFC - Ebony/Titanium
 
 
AFD - Titanium/Ebony
AFD - Titanium/Ebony
AFD - Titanium/Ebony
 
 
(AFE) Caramel with Ebony accents (Ebony headliner)
(AFE) Caramel with Ebony accents (Ebony headliner)
(AFE) Caramel with Ebony accents (Ebony headliner)
 
 
Shale w/Brownstone accents
Shale w/Brownstone accents
Shale w/Brownstone accents

















--------------------------------------------------------------------------------



Cadillac Escalade
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Model Code
 
6C10706
Volume % of Total
 
100%
Standard Equipment
 
1SB LUXURY
Engine
 
Engine Vortec 6200 V8 - L92
Transmission
 
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Auto Tri-Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Seats
 
Seat, 14 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Radio
 
Navigation - U3R
Wheels
 
Wheels, 22" aluminum - P56
Floor Mats
 
Floor mats
Seat Trim/Style
 
 Seat, Leather Bucket - AN3
Air Bags
 
Dual Front & Side
Other
 
StabiliTrak
Other
 
Mirrors, Pwr OSRV
Other
 
Rear Park Assist
Other
 
Power Adj Pedals
Other
 
Assist Steps - BVU
Other
 
Remote Vehicle Starter
Other
 
Bluetooth Interface - UPF
 
 
3 Pass 3rd Row Seat - AS3
 
 
Sunroof - CF5
Other
 
XM
Other
 
OnStar
Required Additional Options
 
 
 
 
Rear Entertain. System - U42
Exterior Colors
%


 
 
35


41U - Black Raven
 
35


98U - White Diamond Tricoat
 
15


GAN - Radiant Silver Metallic - NEW
 
15


GWT - Silver Coast
 
 
 
 
100


 
Interior Colors
 
 
 
 
394 - Cashmere w/ Cocoa Accents
 
 
 
 
 
 











--------------------------------------------------------------------------------





Chevrolet Spark
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model Code
 
1CN48
1CO48
Volume % of Total
 
80%
20%
Standard Equipment
 
1LT - 1SD
2LT - 1SF
Engine
 
ECOTEC 1.2L DOHC 4-cylinder MFI
ECOTEC 1.2L DOHC 4-cylinder MFI
Transmission
 
(M4M) Continuous Variable Transmission
(M4M) Continuous Variable Transmission
Transmission
 
 
 
Brakes
 
4-wheel antilock, front disc/rear drum
4-wheel antilock, front disc/rear drum
Steering
 
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AYF
Dual Front & Side Air Bag - AYF
Air Conditioning
 
Single-zone Manual - C60
Single-zone Manual - C61
Radio
 
Chevrolet MyLink Touch
Chevrolet MyLink Touch
XM Radio
 
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
Cruise Control
 
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
Floor Mats
 
STD - front and rear
STD - front and rear
OnStar
 
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver and Pass. Manual
Driver and Pass. Manual
Seats Trim/Style
 
 front high-back bucket with adjustable head restraints
 front high-back bucket with adjustable head restraints - Leatherette
Seats Heated
 
NA
Included
Steering Column
 
Tilt Wheel
Tilt Wheel
Windows
 
Power
Power
Spoiler, rear
 
Spoiler, rear with integrated LED CHMSL
Spoiler, rear with integrated LED CHMSL
Wheels
 
15" (38.1 cm) 5-split spoke Silver-painted aluminum
Wheels, 15" (38.1 cm) machined-face aluminum with Gray-painted pockets
Stabilitrak
 
STD
STD
Open
 
----------
Fog Lamps
***See Order Guide For Complete Detail***
 
 
Roof Rails
Required Additional Options
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
10


GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
10


GAZ - Summit White
GAZ - Summit White
 
20


G6E - Salsa
G6E - Salsa
 
20


GUC - Denim
GUC - Denim
 
20


GUD - Lemonade
GUD - Lemonade
 
20


(G6F) Lime
(G6F) Lime
 
100


 
 
Interior Colors
 
 
 
 
 
AFH - Green with Green Trim
AFG - Light Titanium with Silver Trim Leatherette
 
 
AFI - Silver with Blue Trim
AFL - Dark Pewter with Silver Trim Leatherette
 
 
AFJ - Yellow with Yellow Trim (late availability)
AAY - Dark Pewter with Green Trim Leatherette
 
 
AFK - Silver with Silver Trim
AFM - Red with Red Trim Leatherette











--------------------------------------------------------------------------------





Chevrolet Sonic
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
 
Spec B
 
Spec C
 
Spec D
Model Code
 
1JV69 - 4 Dr Sedan LT
 
1JW69 - 4 Dr Sedan LTZ
 
1JV48 - 5 Dr HATCHBACK LT
 
1JW48 - 5 Dr HATCHBACK LTZ
Volume % of Total
 
25%
 
25%
 
25%
 
25%
Standard Equipment
 
1SD
 
1SF
 
1SD
 
1SF
Engine
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
 
Engine 1.8L L4 - LUW
Transmission
 
Transmission, Automatic - MH9
 
Transmission, Automatic - MH8 with LUV
 
Transmission, Automatic - MH9
 
Transmission, Automatic - MH8 with LUV
Air Conditioning
 
Air Conditioning
 
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Steering
 
Power Steering
 
Power Steering
 
Power Steering
 
Power Steering
Brakes
 
Power ABS Brakes
 
Power ABS Brakes
 
Power ABS Brakes
 
Power ABS Brakes
Windows
 
Power Windows - AXG
 
Power Windows - AXG
 
Power Windows - AXG
 
Power Windows - AXG
Door Locks
 
Power Locks - AU3
 
Power Locks - AU3
 
Power Locks - AU3
 
Power Locks - AU3
Cruise Control
 
Cruise Control - K34
 
Cruise Control - K34
 
Cruise Control - K34
 
Cruise Control - K34
Tilt Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
 
Tilt/Telescoping Steering Wheel
Seats
 
Manual
 
Manual
 
Manual
 
Manual
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Radio
 
Radio AM/FM/XM/CD - UH7
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
 
Radio AM/FM/XM/CD - UH7
 
Radio MYLINK AM/FM/CD/XM/USB - UF7
Other
 
Wheels, 15" painted alloy
 
Wheels, 17" painted alloy
 
Wheels, 15" painted alloy
 
Wheels, 17" painted alloy
Other
 
 Seat, Cloth Bucket
 
 Seat, Heated Leatherette Bucket
 
 Seat, Cloth Bucket
 
 Seat, Heated Leatherette Bucket
Other
 
OnStar - UE1
 
OnStar - UE1
 
OnStar - UE1
 
OnStar - UE1
Other
 
Remote Keyless Entry
 
Remote Keyless Entry
 
Remote Keyless Entry
 
Remote Keyless Entry
Other
 
XM U2K
 
XM U2K
 
XM U2K
 
XM U2K
Other
 
Floor Mats - B37
 
Floor Mats - B37
 
Floor Mats - B37
 
Floor Mats - B37
Other
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
 
Bluetooth for Phone; Bluetooth audio streaming
Other
 
Steering Wheel Controls
 
Steering Wheel Controls
 
Steering Wheel Controls
 
Steering Wheel Controls
Other
 
Remote Start - BTV
 
Remote Start - BTV
 
Remote Start - BTV
 
Rear Spoiler
Other
 
USB
 
Leather Steering Wheel
 
USB
 
Leather Steering Wheel
Other
 
 
 
 
 
 
 
Remote Start - BTV
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
LUV 1.4L turbocharged engine
 
 
 
LUV 1.4L turbocharged engine
Exterior Colors
 
 
 
 
 
 
 
 
 
20
GAN - Silver Ice Metallic
20
GAN - Silver Ice Metallic
20
GAN - Silver Ice Metallic
20
GAN - Silver Ice Metallic
 
20
GAZ - Summit White
20
GAZ - Summit White
20
GAZ - Summit White
20
GAZ - Summit White
 
20
GLJ - Ashen Gray Metallic
20
GLJ - Ashen Gray Metallic
20
GLJ - Ashen Gray Metallic
20
GLJ - Ashen Gray Metallic
 
20
GTS - Blue Topaz metallic
20
GTS - Blue Topaz metallic
20
GTS - Blue Topaz metallic
20
GTS - Blue Topaz metallic
 
10
GAR - Black Granite (Extra Cost)
10
GAR - Black Granite (Extra Cost)
10
GAR - Black Granite (Extra Cost)
10
GAR - Black Granite (Extra Cost)











--------------------------------------------------------------------------------



 
10
GBE - Crystal Red Metallic Tintcoat2 (Extra Cost)
10
GBE - Crystal Red Metallic Tintcoat2 (Extra Cost)
10
GBE - Crystal Red Metallic Tintcoat2 (Extra Cost)
10
GBE - Crystal Red Metallic Tintcoat2 (Extra Cost)
 
 
 
 
GBN - White Diamond Coat (Extra Cost)
 
 
 
GBN - White Diamond Coat (Extra Cost)
Interior Colors
 
 
 
 
 
 
 
 
 
 
ABY Jet Black w/ DarK TITANIUM Cloth
 
 ACI Jet Black w/ DarK TITANIUM Heated Leatherette
 
ABY Jet Black w/ DarK TITANIUM Cloth
 
 ACI Jet Black w/ DarK TITANIUM Heated Leatherette
 
 
ACC DarK TITANIUM with Very Dark Pewter Cloth
 
 ADN - Brick Heated Leatherette
 
ACC DarK TITANIUM with Very Dark Pewter Cloth
 
 ADN - Brick Heated Leatherette
 
 
 
 
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette
 
 
 
 ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette











--------------------------------------------------------------------------------



Chevrolet Cruze
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
 
Spec B
Spec C
Model Code
 
1PX69 - 4 Dr Sedan
 
1PZ69 - 4 Dr Sedan
1PW69 - 4 Dr Sedan
Volume % of Total
 
25%
 
45%
30%
Standard Equipment
 
1LT(1SD)
 
2LT(1SH)
LTZ (1SJ)
Engine
 
ECOTEC Turbo 1.4L - LUV
 
ECOTEC Turbo 1.4L - LUV
ECOTEC Turbo 1.4L - LUV
Transmission
 
6-Spd Automatic - MH8
 
Transmission, 6-Spd. Auto - MH8
Transmission, 6-Spd. Auto - MH8
Air Conditioning
 
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
----------
 
----------
----------
Airbags
 
Front, Front and Rear Side Impact and Roof Rail - AYF
 
Front, Front and Rear Side Impact and Roof Rail - AYF
Front, Front and Rear Side Impact and Roof Rail - AYF
Airbags
 
Front Knee
 
Front Knee
Front Knee
Steering
 
Power Steering
 
Power Steering
Power Steering
Brakes
 
Power Brakes
 
Power Brakes w/ ABS
Power Brakes
Windows
 
Power Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
 
Power
Power
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 - UYE
 
Radio Color Touch AM/FM/CD/MP3 - UFU
Radio Color Touch AM/FM/CD/MP3 - UFU
Wheels
 
Wheels, 16" Alloy - WR6
 
Wheels, 17" 5 Spoke Alloy - RBU
Wheels, 18" Alloy - PZV
Floor Mats
 
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket
 
 Seat, Heated Leather Bucket - KA1
 Seat, Heated Leather Bucket - KA1
Other
 
Compact Spare - RU5
 
Compact Spare - RU5
Compact Spare - RU5
Other
 
----------
 
XM
XM
Other
 
OnStar
 
OnStar
OnStar
Required Additional Options
 
 
 
 
 
 
 
 
 
CF5 Sunroof
CF5 Sunroof
 
 
 
 
PDZ Appearance Pkg.
PDZ Appearance Pkg.
Exterior Colors
%
 
 
 
 
 
15


GAN - Silver Ice Metallic
 
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
15


GAR - Black Granite Metallic
 
GAR - Black Granite Metallic
GAR - Black Granite Metallic
 
10


GBE - Crystal Red Tintcoat
 
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
20


GAZ - Summit White
 
GAZ - Summit White
GAZ - Summit White
 
15


(G7C) Red Hot exterior color
 
(G7C) Red Hot exterior color
(G7C) Red Hot exterior color
 
5


(G7J) Rainforest Green Metallic exterior color
 
(G7J) Rainforest Green Metallic exterior color
(G7J) Rainforest Green Metallic exterior color
 
15


(GXG) Tungsten Metallic exterior color
 
(GXG) Tungsten Metallic exterior color
(GXG) Tungsten Metallic exterior color
 
5


(GXH) Blue Ray Metallic exterior color
 
(GXH) Blue Ray Metallic exterior color
(GXH) Blue Ray Metallic exterior color
Interior Colors
100
 
 
 
 
 
 
AFF - Jet Black Cloth
 
ACI - Jet Black w/Brick Leather w/ PDZ
AAY - Cocoa/Light Neutral Leather
 
 
AFC - Jet Black/Medium Titanium Cloth
 
ACB - Cocoa/Light Neutral Leather
AAW - Jet Black Leather
 
 
AFG - Jet Black/Sport Red Cloth
 
ACC - Jet Black Leather
AAX - Jet Black w/Brick Leather











--------------------------------------------------------------------------------





Chevrolet Malibu
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
 
Spec B
 
Spec C
 
Spec D
Model Code
 
1GB69
 
1GC69
 
1GC69
 
1GD69
Volume % of Total
 
15%
 
35%
 
30%
 
20%
Standard Equipment
 
1FL
 
1LT
 
2LT
 
1LZ
Engine
 
DOHC 4Cyl - LKW
 
DOHC 4Cyl - LKW
 
DOHC 4Cyl - LKW
 
DOHC 4Cyl - LKW
Automatic Transmission
 
STD - MNH
 
STD - MNH
 
STD - MNH
 
STD - MNH
Air Conditioning
 
STD
 
STD
 
STD
 
STD
Power Seat - Driver Side w Lumbar
 
Not Available
 
OPT - 8 Way
 
STD - 8 Way
 
STD - 8 Way
Heated Seat
 
N/A
 
N/A
 
Optional
 
STD
Cruise Control
 
STD
 
STD
 
STD
 
STD
Seat Trim
 
Premium Cloth
 
Premium Cloth/Leatherette
 
Premium Cloth/Leatherette
 
Leather
Radio w/CD
 
STD -UYE
 
STD -UFU
 
STD -UFU
 
STD -UFU
Rear Defogger
 
STD
 
STD
 
STD
 
STD
Body Side Moldings
 
OPT (Free Flow)
 
OPT (Packaged, PCN)
 
Opt (Packaged, PCU)
 
Not Available
Wheels
 
QW0 - 16" Aluminum
 
R1H - 16" Aluminum
 
Q48- 18" Aluminum
 
PZJ - 18" Aluminum
Keyless Entry
 
STD
 
STD
 
STD
 
STD
Remote Start
 
N/A
 
Optional
 
STD
 
STD
Power Door Lock
 
STD
 
STD
 
STD
 
STD
Power windows
 
STD
 
STD
 
STD
 
STD
Airbags
 
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
 
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
 
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
 
RESTRAINT SYSTEM-SEAT, INFLATABLE, DRIVER & PASS FRT, FRT SEAT SIDE & RR SEAT
SIDE, ROOF SIDE, KNEE - AYF
Other
 
OPT
 
Floor Mats - B34
 
Floor Mats - B34
 
Floor Mats - B34
Other
 
ABS
 
ABS
 
ABS
 
ABS
Other
 
Stabiltrak
 
Stabilitrak
 
Stabilitrak
 
Stabilitrak
Other
 
 
 
XM
 
XM
 
XM
Other
 
OnStar
 
OnStar
 
OnStar
 
OnStar
110 Outlet
 
Opt
 
Not Available
 
Opt (Packaged, PCU)
 
Opt
 
 
 
 
 
 
 
 
 
 
 
Tire Repair Kit - WTR
 
Tire Repair Kit - WTR
 
Spare Tire - QCL
 
Spare Tire - QCL
Required Additional Options
 
 
 
Power Convience Package - PCN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
17" Wheel - R1U
 
 
 
 











--------------------------------------------------------------------------------



 
 
B83 - Body Side Moldings
 
 
 
Electronics/ Entertainment Pkg. (PCU)
 
Electronics/ Entertainment Pkg. (PCU)
 
Front and Rear Floor Mats - B34 and B35
 
 
 
 
 
 
 
 
 
 
 
Auto Dimming ISRV Mirror
 
 
 
 
 
 
 
Back-up Camera
 
 
 
 
 
 
 
Universal Garage Opener
 
 
 
 
 
 
 
Pioneer Nine speaker System UQA
 
 
 
 
 
 
 
High output amplifier (Incl in UQA)
 
 
 
 
 
 
 
110 Outlet ( Not available on Eco for whole 13 MY)
 
 
 
 
 
 
 
Body Side Molding
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
%
 
%
 
%
 
 
25


GAN - Silver Ice Metallic
25


GAN - Silver Ice Metallic
25


GAN - Silver Ice Metallic
25


GAN - Silver Ice Metallic
 
10


GBM - White Diamond Tricoat
10


GBM - White Diamond Tricoat
10


GBM - White Diamond Tricoat
10


GBM - White Diamond Tricoat
 
10


GAR - Black Granite Metallic
10


GAR - Black Granite Metallic
10


GAR - Black Granite Metallic
10


GAR - Black Granite Metallic
 
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
 
25


GAZ - Summit White
25


GAZ - Summit White
25


GAZ - Summit White
25


GAZ - Summit White
 
20


GWT - Champagne Silver Metallic
20


GWT - Champagne Silver Metallic
20


GWT - Champagne Silver Metallic
20


GWT - Champagne Silver Metallic
Interior Colors
 
 
 
 
 
 
 
 
Premium Cloth
 
AFB - Jet Black/Titanium
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Premium Cloth/Leatherette
 
 
 
AFE - Jet Balck
 
AFE - Jet Balck
 
 
Premium Cloth/Leatherette
 
 
 
AFG - Jet Black/Titanium
 
AFG - Jet Black/Titanium
 
 
Premium Cloth/Leatherette
 
 
 
AFI - Cocoa/Light Neutral
 
AFI - Cocoa/Light Neutral
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Leather Appointed
 
 
 
 
 
 
 
AFK - Jet Balck
Leather Appointed
 
 
 
 
 
 
 
AFM - Jet Black/Brownstone
Leather Appointed
 
 
 
 
 
 
 
AFL - Cocoa/Light Neutral
Leather Appointed
 
 
 
 
 
 
 
 
Leather Appointed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------





Chevrolet Impala
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
1WF19
1WG19
1WU19
Volume % of Total
 
20%
60%
20%
Standard Equipment
 
1FL
2FL
1LZ
Engine
 
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Engine 3.6L V6 - LFX
Transmission
 
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Transmission, Automatic 6 Speed
Air Conditioning
 
Air Cond. Manual Single Zone
Air Cond. Manual Dual Zone
Air Cond. Manual Dual Zone
Air Conditioning, Rear
 
----------
----------
----------
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc
Pwr Brakes w/ 4Whl Disc & ABS
Electronic Stability Control
 
Stabilitrak - JL4
Stabilitrak - JL4
Stabilitrak - JL4
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seat, 8 Way Power Driver & Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Radio
 
(US8) AM/FM stereo with CD player and MP3 playback
(US8) AM/FM stereo with CD player and MP3 playback
(US8) AM/FM stereo with CD player and MP3 playback
Wheels
 
Wheels, 16" Alum. - RRZ
Wheels, 17" aluminum - RS7
Wheels, 18" aluminum - RSX
Floor Mats
 
Optional
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket - AR9
 Seat, Cloth Bucket - AR9
 Seat, Leather Bucket - AR9
Other
 
----------
Grilles
(UPF) Bluetooth for phone
Other
 
(UPF) Bluetooth for phone
(UPF) Bluetooth for phone
Spoiler
Other
 
 
 
OnStar
Other
 
(UK3) Steering wheel-mounted audio controls now standard
(UK3) Steering wheel-mounted audio controls now standard
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.
Other
 
Body Side Moldings - B86
Body Side Moldings - B86
Body Side Moldings - B86
Other
 
(NP5) Leather-wrapped steering wheel now standard
(NP5) Leather-wrapped steering wheel now standard
(NP5) Leather-wrapped steering wheel now standard
Required Additional Options
 
 
 
 
 
 
 
Flip/Fold Rear Seats AM9
Sunroof - CF5
 
 
OnStar
PDV Sunroof Pkg.
 
 
 
 
 
 
 
 
 
OnStar
 
 
 
 
 
 
 
 
 
XM - U2K (Req. PDD OnStar) Note: R6B Credit Not Available For Units Going To
Hawaii & Alaska.
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
20


17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
 
20


41U - Black
41U - Black
41U - Black
 
20


50U - Summit White
50U - Summit White
50U - Summit White











--------------------------------------------------------------------------------



 
20


GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
GLJ - Ashen Gray Metallic
 
20


GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
100


 
 
 
Interior Colors
 
 
 
 
 
 
70C/702 - Neutral
70C/702 - Neutral
70C/702 - Neutral
 
 
19C/192 - Ebony
19C/192 - Ebony
19C/192 - Ebony
 
 
83C/832 - Gray
83C/832 - Gray
83C/832 - Gray
 
 
 
 
 













--------------------------------------------------------------------------------





Chevrolet Impala
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
 
Spec B
 
Spec B
 
Spec C
 
Spec C
Model Code
 
1GX69
 
1GY69
 
1GY69
 
1GZ69
 
1GZ69
Volume % of Total
 
20%
 
35%
 
20%
 
10%
 
15%
Standard Equipment
 
1FL
 
1LT
 
2LT
 
1LZ
 
2LZ
Engine
 
Engine 2.5L 4CYL. - LKW
 
Engine 2.5L 4CYL. - LKW
 
Engine 3.6L V6 - LFX
 
Engine 2.5L 4CYL. - LKW
 
Engine 3.6L V6 - LFX
Transmission
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
 
Transmission, Automatic 6 Speed
Air Conditioning
 
Air Cond. Manual Single Zone
 
Air Cond. Manual Dual Zone
 
Air Cond. Manual Dual Zone
 
Air Cond. Manual Dual Zone
 
Air Cond. Manual Dual Zone
Air Conditioning, Rear
 
----------
 
----------
 
----------
 
----------
 
----------
Steering
 
Power Steering
 
Power Steering
 
Power Steering
 
Power Steering
 
Power Steering
Brakes
 
Pwr Brakes w/ 4Whl Disc
 
Pwr Brakes w/ 4Whl Disc
 
Pwr Brakes w/ 4Whl Disc
 
Pwr Brakes w/ 4Whl Disc & ABS
 
Pwr Brakes w/ 4Whl Disc & ABS
Electronic Stability Control
 
Stabilitrak - JL4
 
Stabilitrak - JL4
 
Stabilitrak - JL4
 
Stabilitrak - JL4
 
Stabilitrak - JL4
Windows
 
Power Windows
 
Power Windows
 
Power Windows
 
Power Windows
 
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
 
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
 
Cruise Control
 
Cruise Control
 
Cruise Control
 
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
 
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
 
Seat, 6 Way Power Driver
 
Seat, 6 Way Power Driver
 
Seat, 8 Way Power Driver & Pass
 
Seat, 8 Way Power Driver & Pass
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
 
Rear Defogger
Airbags
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
 
Dual Front & Side Air Bag - AYF
Radio
 
(IO3) AM/FM stereo with CD player and MP3 playback
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
 
(IO5) Chevrolet My LinkAM/FM stereo with CD player
Wheels
 
Wheels, 18" Steel - RT3
 
Wheels, 18" Painted Alloy - RT4
 
Wheels, 18" Painted Alloy - RT4
 
Wheels, 19" Machine Faced Aluminum -Q6M
 
Wheels, 19" Machine Faced Aluminum -Q6M
Floor Mats
 
Optional
 
Floor Mats
 
Floor Mats
 
Floor Mats
 
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket - AR9
 
 Seat, Cloth Bucket - AR9
 
 Seat, Cloth Bucket - AR9
 
 Seat, Leather Bucket - AR9
 
 Seat, Leather Bucket - AR9
Other
 
----------
 
Grilles
 
Grilles
 
(UPF) Bluetooth for phone
 
(UPF) Bluetooth for phone
Other
 
(UPF) Bluetooth for phone
 
(UPF) Bluetooth for phone
 
(UPF) Bluetooth for phone
 
Spoiler
 
Spoiler
Other
 
OnStar
 
OnStar
 
OnStar
 
OnStar
 
OnStar
Other
 
(UK3) Steering wheel-mounted audio controls now standard
 
(UK3) Steering wheel-mounted audio controls now standard
 
(UK3) Steering wheel-mounted audio controls now standard
 
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.
 
XM Note: R6B Credit For Units Going To Hawaii & Alaska Will Continue.











--------------------------------------------------------------------------------



Other
 
 
 
 
 
 
 
 
 
Sunroof - C3U
Other
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
 
(NP5) Leather-wrapped steering wheel now standard
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PCP - Convienence Package
 
PCP - Convienence Package
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C3U - Sunroof
 
 
 
 
Exterior Colors
%
 
%
 
%
 
%
 
%
 
 
20


GAN - Silver Ice Metallic
20


GAN - Silver Ice Metallic
20


GAN - Silver Ice Metallic
20


GAN - Silver Ice Metallic
20


GAN - Silver Ice Metallic
 
10


G7P - Red Rock Metallic
10


GBN - White Diamond
10


GBN - White Diamond
10


GBN - White Diamond
10


GBN - White Diamond
 
20


GBA - Black
20


GBA - Black
20


GBA - Black
20


GBA - Black
20


GBA - Black
 
20


GAZ - Summit White
20


GAZ - Summit White
20


GAZ - Summit White
20


 
20


 
 
20


GLJ - Ashen Gray Metallic
20


GLJ - Ashen Gray Metallic
20


GLJ - Ashen Gray Metallic
20


GLJ - Ashen Gray Metallic
20


GLJ - Ashen Gray Metallic
 
10


GWT - Champagne Silver Metallic
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
10


GBE - Crystal Red Tintcoat
 
100


 
100


 
100


 
100


 
100


 
Interior Colors
 
 
 
 
 
 
 
 
 
 
Premium Cloth
 
H0Z - Jet Black/Dark Titanium
 
 
 
 
 
 
 
 
Premium Cloth/Leatherette
 
 
 
H0U - Jet Black
 
H0U- Jet Black
 
 
 
 
Premium Cloth/Leatherette
 
 
 
H0X - Jet Black/Dark Titanium
 
H0X - Jet Black/Dark Titanium
 
 
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
 
 
Sueded Microfiber
 
 
 
 
 
 
 
 
 
 
Leather-appointed
 
 
 
 
 
 
 
H0Y - Jet Black
 
H0Y - Jet Black
Leather-appointed
 
 
 
 
 
 
 
H1Q - Jet Black/Dark Titanium
 
H1Q - Jet Black/Dark Titanium
Leather-appointed
 
 
 
 
 
 
 
H1P- Jet Black/Mojave
 
H1P- Jet Black/Mojave
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



Chevrolet Camaro
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Spec C
Model Code
 
1EF37
1EH37
1ET37
Volume % of Total
 
45%
40%
15%
Standard Equipment
 
1LT
2LT
2SS
Engine
 
Engine 3.6L (V6) - LFX
Engine 3.6L (V6) - LFX
Engine 6.2L (V8) - LS3
Transmission
 
6 Spd Manual - MN6
6 Spd Manual - MN6
6 Spd Manual - MN6
Brakes
 
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
Steering
 
Power Steering
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Air Conditioning
 
Single-zone Manual - C67
Single-zone Manual - C67
Single-zone Manual - C67
Radio
 
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
XM Radio
 
XM - U2K
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
STD
Cruise Control
 
STD
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
STD
Floor Mats
 
STD - front
STD - front
STD - front
OnStar
 
OnStar - UE1
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Seats Trim/Style
 
 Seat, Sport Bucket (Cloth) - AE4
 Seat, Sport Bucket (Leather) - AE4
 Seat, Sport Bucket (Leather) - AE4
Seats Heated
 
NA
Included - KA1
Included - KA1
Steering Column
 
Manual rake and telescopic
Manual rake and telescopic
Manual rake and telescopic
Windows
 
Power
Power
Power
Spoiler, rear
 
Available Only w/WRS
Available Only w/WRS
STD
Wheels
 
Wheels, 18" Painted Aluminum - SGE
Wheels, 19" Painted Aluminum - RVB
Wheels, 20" Painted Aluminum - R42
Stabilitrak
 
STD
STD
STD
Open
 
----------
Heads Up Display - UVC
Heads Up Display - UVC
***See Order Guide For Complete Detail***
 
 
 
 
Required Additional Options
 
 
 
 
 
 
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Transmission, Automatic - MX0
 
 
ZCZ - Spare Tire and Wheel
ZCZ - Spare Tire and Wheel
SGC - Spare Tire and Wheel Not Desired
 
 
----------
 
Engine 6.2L (V8) - L99
 
 
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
Wheels, 20" Polished Aluminum - RUY
 
 
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
 
 
Sunroof - CF5
Sunroof - CF5
Sunroof - CF5
 
 
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
RS Exterior Pkg (WRS)
Exterior Colors
%
 
 
 
 
20


GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
20


GBA - Black
GBA - Black
GBA - Black
 
20


G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
20


G7D - Bright Yellow
G7D - Bright Yellow
G7D - Bright Yellow
 
20


G7P - Red Rock Metallic
G7P - Red Rock Metallic
G7P - Red Rock Metallic
 
100


 
 
 
Interior Colors
 
 
 
 
Sport Cloth
 
AFC - Back
 
 
Sport Cloth
 
AFD - Gray
 
 











--------------------------------------------------------------------------------



Sport Cloth
 
AFE - Beige
 
 
Front Leather Seating Services
 
 
AFF - Back
 
Front Leather Seating Services
 
 
AFG - Gray
 
Front Leather Seating Services
 
 
AFH - Beige
 
 
 
 
AFI -Inferno Orange
 
 
 
 
AOC - Blue
 
2SS Front Buckets with SS Embroidery
 
 
 
AFM - Back
2SS Front Buckets with SS Embroidery
 
 
 
AFN - Gray
2SS Front Buckets with SS Embroidery
 
 
 
AFO - Beige
2SS Front Buckets with SS Embroidery
 
 
 
AAY -Inferno Orange
2SS Front Buckets with SS Embroidery
 
 
 
AOF - Blue













--------------------------------------------------------------------------------



Chevrolet Camaro Convertible
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Spec C
Equipment Group
 
1EF67
1EH67
1ET67
Volume % of Total
 
30%
40%
30%
Standard Equipment
 
1LT
2LT
2SS
Engine
 
Engine 3.6L (V6) - LFX
Engine 3.6L (V6) - LFX
Engine 6.2L (V8) - LS3
Transmission
 
6 Spd Manual - MN6
6 Spd Manual - MN6
6 Spd Manual - MN6
Brakes
 
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
4 - Wheel Disc Antilock
Steering
 
Power Steering
Power Steering
Power Steering
Airbags
 
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Dual Front & Side Air Bag - AY0
Air Conditioning
 
Single-zone Manual - C67
Single-zone Manual - C67
Single-zone Manual - C67
Radio
 
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
7" Color Touch Radio - UFU
XM Radio
 
XM - U2K
XM - U2K
XM - U2K
Bluetooth for phone
 
STD
STD
STD
Cruise Control
 
STD
STD
STD
Door Locks
 
Power Programmable
Power Programmable
Power Programmable
Rear Defogger
 
STD
STD
STD
Floor Mats
 
STD - front
STD - front
STD - front
OnStar
 
OnStar - UE1
OnStar - UE1
OnStar - UE1
Seats Adjuster
 
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Driver & Pass 6 Way Power - AMM / AKQ
Seats Trim/Style
 
 Seat, Sport Bucket (Cloth) - AE4
 Seat, Sport Bucket (Leather) - AE4
 Seat, Sport Bucket (Leather) - AE4
Seats Heated
 
NA
Included - KA1
Included - KA1
Steering Column
 
Manual rake and telescopic
Manual rake and telescopic
Manual rake and telescopic
Windows
 
Power
Power
Power
Spoiler, rear
 
Available Only w/WRS
Available Only w/WRS
STD
Wheels
 
Wheels, 18" Painted Aluminum - SGE
Wheels, 19" Painted Aluminum - RVB
Wheels, 20" Painted Aluminum - R42
Stabilitrak
 
STD
STD
STD
Open
 
 
Heads Up Display - UVC
Heads Up Display - UVC
***See Order Guide For Complete Detail***
 
 
 
 
Required Additional Options
 
Transmission, Automatic - MX0
Transmission, Automatic - MX0
Wheels, 20" Polished Aluminum -RUY
 
 
Wheels, 19" Bright Aluminum - RVD
Wheels, 20" Polished Aluminum -RUY
 
 
 
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
7" Color Touch w/Nav - UHQ
 
 
ZCZ- Spare Tire and Wheel
ZCZ- Spare Tire and Wheel
Engine 6.2L (V8) - L99
 
 
6 Speed Auto Trans. - MXO
6 Speed Auto Trans. - MXO
6 Speed Auto Trans. - MXO
 
 
 
RS Package
RS Package
Exterior Colors
%
 
 
 
 
20


GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
20


GBA - Black
GBA - Black
GBA - Black
 
20


G7C - Red Hot
G7C - Red Hot
G7C - Red Hot
 
20


G7D - Bright Yellow
G7D - Bright Yellow
G7D - Bright Yellow
 
20


G7P - Red Rock Metallic
G7P - Red Rock Metallic
G7P - Red Rock Metallic
 
100


 
 
 
Interior Colors
 
 
 
 
Sport Cloth
 
AFC - Back
 
 
Sport Cloth
 
AFD - Gray
 
 
Sport Cloth
 
AFE - Beige
 
 
Front Leather Seating Services
 
 
AFF - Back
 











--------------------------------------------------------------------------------



Front Leather Seating Services
 
 
AFG - Gray
 
Front Leather Seating Services
 
 
AFH - Beige
 
 
 
 
AFI -Inferno Orange
 
 
 
 
AOC - Blue
 
2SS Front Buckets with SS Embroidery
 
 
 
AFM - Back
2SS Front Buckets with SS Embroidery
 
 
 
AFN - Gray
2SS Front Buckets with SS Embroidery
 
 
 
AFO - Beige
2SS Front Buckets with SS Embroidery
 
 
 
AAY -Inferno Orange
2SS Front Buckets with SS Embroidery
 
 
 
AOF - Blue
 
 
 
 
 















--------------------------------------------------------------------------------





Chevrolet Corvette
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Model
 
Coupe
Convertible
Model Code
 
1YY07
1YY67
Standard Equipment
 
3LT
3LT
Engine
 
Engine, V8 SFI - LS3
Engine, V8 SFI - LS3
Transmission
 
Transmission, 6-spd manual - MN6
Transmission, 6-spd manual - MN6
Air Conditioning
 
Air Conditioning, dual zone
Air Conditioning, dual zone
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Power Telescopic Tilt Steering Wheel
Power Telescopic Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver/Pass
Seat, 6 Way Power Driver/Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Roof
 
Roof Panel - CF7
Convertible Top - CM7
Radio
 
AM/FM/6CD-US9
AM/FM/6CD-US9
Wheels
 
18" Wheels, 5-spoke, painted alum-QG6
18" Wheels, 5-spoke, painted alum-QG6
Floor Mats
 
Floor mats - B34
Floor mats - B34
Seat Trim/Style
 
Sport Bucket, Leather - AQ9
Sport Bucket, Leather - AQ9
Other
 
Head-Up Display-UV6
Head-Up Display-UV6
Other
 
Heated Seats-KA1
Heated Seats-KA1
Other
 
Steering Wheel Controls-UK3
Steering Wheel Controls-UK3
Other
 
XM
XM
Other
 
OnStar
OnStar
 
 
 
 
Required Additional Options
 
 
 
 
 
Dual Mode Performance Exhaust - NPP
Dual Mode Performance Exhaust - NPP
 
 
Transmission, 6-spd paddle shift w/automatic modes - MYC
Transmission, 6-spd paddle shift w/automatic modes - MYC
 
 
18" Wheels, 5-spoke, Chrome Alum - QX3
18" Wheels, 5-spoke, Chrome Alum - QX3
 
 
 
 
Exterior Colors
 
 
 
 
 
10U - Arctic White
10U - Arctic White
 
 
17U - Blade Silver Metallic
17U - Blade Silver Metallic
 
 
41U - Black
41U - Black
 
 
45U - Velocity Yellow
45U - Velocity Yellow
 
 
70U - Red
70U - Red
Interior Colors
 
 
 
 
 
193 - Ebony
193 - Ebony
 
 
313/316 - Cashmere
313/316 - Cashmere
 
 
843/846 - Titanium Gray
843/846 - Titanium Gray











--------------------------------------------------------------------------------





Chevrolet Captiva
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
1LD26
1LE26
1LN26
Volume % of Total
 
30%
45%
25%
Standard Equipment
 
2LS - FWD
1LT - FWD
1LZ
 
 
 
 
 
Engine
 
LEA
LEA
LEA
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Auto Controls
Auto Controls
Auto Controls
Steering
 
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt & Telescoping Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
8 Way Power - AE8
8 Way Power - AE8
Seat, 8-Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/XM/CD/MP3 - UYE
Radio AM/FM/XM/CD/MP3 - UYE
Radio AM/FM/XM/CD/MP3 - UYE
Wheels
 
Wheels, 17" aluminum - PJE
Wheels, 17" aluminum - RVF
Wheels, 18" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket
 Seat, Cloth Bucket
 Heated Seat, Bucket
Airbags
 
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Other
 
Leather Grip Steering Wheel w / Radio Contorls
Leather Grip Steering Wheel w / Radio Contorls
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL
Other
 
Vanity Mirror w/ Light
Vanity Mirror w/ Light
Vanity Mirror w/ Light
Other
 
Mirrors with Body Color
Mirrors with Body Color
Mirrors with Body Chrome
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
Bluetooth
 
Bluetooth Only - Requires UE1
STD
STD











--------------------------------------------------------------------------------



Other
 
NA
NA
Convenience Package, includes leather-appointed seating, (KA1) heated front
seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1)
Universal Home Remote and (CE1) Rainsense - WPG
Dual Tip Exhaust
 
NA
Dual Tip Exhaust
Dual Tip Exhaust
Chrome Door Handles
 
NA
Chrome Door Handles
STD
Fog Lamps
 
Fog Lamps
 
STD
Chrome Skid Plate
 
NA
NA
Chrome
Fascia Body Color
 
NA
Color
Color
Lugguage Rack - Side
 
Lugguage Rack - Side
STD
STD
Cargo Organizer - AWW
 
NA
Cargo Organizer - AWW
Cargo Organizer - AWW
Audio System 10 Speaker
 
NA
NA
Audio System 10 Speaker
Garage Opener
 
NA
Avail
Garage Opener
Sunroof
 
Not Available
Available
Sunroof
Rear Camera
 
Available
Available
Rear Camera UVC
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
Sunroof - CF5
UHV Radio
 
 
 
 
 
 
 
 
Convenience Package, includes leather-appointed seating, (KA1) heated front
seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1)
Universal Home Remote and (CE1) Rainsense - WPG
 
 
 
 
UHW Radio
 
 
 
 
 
 
Exterior Colors
%
 
 
 
 
20


GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
20


GBU - Arctic Ice
GBU - Arctic Ice
GBU - Arctic Ice
 
20


GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic
 
20


GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
20


(GXH) Blue Ray Metallic
(GXH) Blue Ray Metallic
(GXH) Blue Ray Metallic
 
100


 
 
 
Interior Colors
 
 
 
 
AEN - Black Cloth
 
AEN - Black Cloth
AEN - Black Cloth
 
ADW - Black Leather
 
 
ADW - Black Leather
ADW - Black Leather
ADX - Black/Titanium Leather
 
 
 
ADX - Black/Titanium Leather











--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



Chevrolet Equinox
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Spec E
Model Code
 
1LH26
1LH26
1LM26
Model
 
4 Dr Utility FWD
4 Dr Utility FWD
4 Dr Utility AWD
Volume % of Total
 
30%
35%
35%
Standard Equipment
 
1LT
2LT
1LZ
Engine
 
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Engine 2.4 L - LEA
Transmission
 
6-Speed Automatic
6-Speed Automatic
6-Speed Automatic
Air Conditioning
 
Air Conditioning
Auto HVAC
Auto HVAC
Air Conditioning, Rear
 






Steering
 
Variable Electric Power Steering
Variable Electric Power Steering
Variable Electric Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Power w/ Express Down on all doors
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt & Telescoping Wheel
 
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Tilt/Telescoping Steering Wheel
Seats
 
Manual Driver w/power Hgt & Lumbar
Seat, 8-Way Power Driver
Seat, 8-Way Power Driver & Passenger
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Radio Color Touch AM/FM/XM/CD/MP3 -UFU
Wheels
 
Wheels, 17" aluminum - RSB
Wheels, 17" aluminum - RSB
(RV8) 18" (45.7 cm) chrome-clad aluminum wheels
Floor Mats
 
 
 
 
Seat Trim/Style
 
 Seat, Cloth Bucket
 Heated Seat, Cloth Bucket
 Heated Seat, Bucket
Airbags
 
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Frt Side and Frt/RR Head Curtain
Other
 
----------
----------
Perforated Leather Seating - Included and only available with (AFL), (AFM), or
(AFN) - EAL
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
Other
 
 
 
 
 
 
 
 
 
Required Additional Options
 
 
Chevrolet MyLink Touch - UHQ
Chevrolet MyLink Touch - UHQ
 
 
Driver Convenience Package - Includes (BTV) remote vehicle starter system, (AE8)
8-way power front seat adjuster and (UVC) rearview camera system - PDD -
Power Convience Package, includes (AH8) 8-way power pass seat, (UG1) universal
garage opener and (TB5) power programable liftgate - PDC
Sunroof - CF5
 
 
 
Sunroof - CF5
Engine 3.0L V6 w/Flex Fuel - LFX
 
 
 
 
 
 
 
Must order one of the following: R6Q - no mats desired or B34 - front floor mats
Must order one of the following: R6Q - no mats desired or B34 - front floor mats
Must order one of the following: R6Q - no mats desired or B34 - front floor mats
 
 
 
 
 
Exterior Colors
%
 
 
 
 
10
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
GAN - Silver Ice Metallic
 
10
GAZ - Summit White
GAZ - Olympic White - NEW
GAZ - Olympic White - NEW
 
15
GAR - Black Granite Metallic
GAR - Black Granite Metallic
GAR - Black Granite Metallic











--------------------------------------------------------------------------------



 
10
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
10
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
15
GXG - Tungsten Metallic
GXG - Tungsten Metallic
GXG - Tungsten Metallic
 
15
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
GWY - Atlantis Blue Metallic
 
15
(GWS) Silver Topaz Metallic
(GWS) Silver Topaz Metallic
(GWS) Silver Topaz Metallic
 
 
 
 
 
 
100


 
 
 
Interior Colors
 
 
 
 
 
 
AFK - Jet Black/Lt. Titanium
AFK/AFM - Jet Black/Lt. Titanium
AFM - Jet Black/Lt. Titanium
 
 
AFJ - Jet Black
AFJ/AFL - Jet Black
AFL - Jet Black
 
 
 
AFN Jet Black/Brownstone
AFN Jet Black/Brownstone
 
 
 
 
 











--------------------------------------------------------------------------------



Chevrolet Traverse
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model Code
 
CR14526
CR14526
CV14526 AWD
CV14526 AWD
CV14526 AWD
Volume % of Total
 
30%
25%
25%
10%
10%
Standard Equipment
 
1LT - FWD
2LT - FWD
1LT - AWD
2LT - AWD
LTZ -AWD
Engine
 
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
3.6 L V6
Transmission
 
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
AUTOMATIC, 6-SPEED
Air Conditioning
 
Manual
Auto, tri-zone
Manual
Auto, tri-zone
Auto, tri-zone
Air Conditioning, Rear
 
manual standard
manual standard
manual standard
manual standard
manual standard
Steering
 
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Power assist, variable
Brakes
 
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
w/ABS, StabiliTrak, Tire Pressure Mon
Windows
 
Power
Power
Power
Power
Power
Door Locks
 
RKE standard
RKE standard
RKE standard
RKE standard
RKE standard
Cruise Control
 
standard
standard
standard
standard
standard
Tilt Wheel
 
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Tilt & telescoping
Seats
 
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Front buckets, rear benches
Ft buckets, 2nd row captain's chairs
Ft buckets, 2nd row captain's chairs
Rear Defogger
 
standard
standard
standard
standard
standard
Radio
 
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD and XM
AM/FM w/ CD, XM, Bose & USB Port
AM/FM w/ CD, XM, Bose & USB Port
Wheels
 
18" aluminum
18" aluminum
18" aluminum
18" aluminum
18" aluminum
Floor Mats
 
all seating positions
all seating positions
all seating positions
all seating positions
all seating positions
Seat Trim/Style
 
cloth, 8-passenger
cloth, 7-passenger
cloth, 8-passenger
cloth, 7-passenger
leather, 7-passenger
Other
 
8-way power driver
8-way power driver
8-way power driver
8-way power driver
8-way power driver
Other
 
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Rear Parking Assist audible alert
Other
 
----------
Rear Camera in ISRV mirror
----------
Rear Camera in ISRV mirror
Rear Camera in ISRV mirror
Other
 
----------
Power tailgate
----------
Power tailgate
Power tailgate
Other
 
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Steering wheel w/audio controls
Other
 
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
OnStar Directions & Connections
Other
 
----------
----------
----------
----------
PCL Personal Connectivity Pkg
Other
 
XM
XM
XM
XM
XM
Required Additional Options
 
 
 
 
 
 
 
 
 
U42 - Rear DVD
 
U42 - Rear DVD
U42 - Rear DVD .
 
 
 
 
 
C3U Panoramic Sunroof
C3U Panoramic Sunroof .
 
 
 
Leather Seats - IP2
 
Leather Seats - IP2.
(UVF) Forward Collision Alert and Lane Departure Warning(2LT & LTZ)
 
 
 
 
 
 
 
 
 
Heated Seats w/ Prem Cloth - KA1
 
Heated Seats w/ Prem Cloth - KA1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Remote Start
 
Remote Start
 
 
Exterior Colors
%
 
 
 
 
 











--------------------------------------------------------------------------------



 
10


17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
17U - Silver Ice Metallic
 
25


40U - White
40U - White
40U - White
40U - White
40U - White
 
20


58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic
58U - Black Granite Metallic
 
25


89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
 
10


98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
98U - White Diamond Tricoat - NEW
 
10


GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
GXG - Tungsten
 
100


 
 
 
 
 
Interior Colors
 
 
 
 
 
 
Premium Cloth
 
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
83C - Dark Titanium / Light Titanium
Leather-appointed
 
832 - Dark Titanium / Light Titanium
832 - Dark Titanium / Light Titanium
832 - Dark Titanium / Light Titanium
832 - Dark Titanium / Light Titanium
832 - Dark Titanium / Light Titanium
Perforated leather seating surfaces
 
833 - Dark Titanium / Light Titanium
833 - Dark Titanium / Light Titanium
833 - Dark Titanium / Light Titanium
833 - Dark Titanium / Light Titanium
833 - Dark Titanium / Light Titanium
Premium Cloth
 
19C - Ebony
19C - Ebony
19C - Ebony
19C - Ebony
19C - Ebony
Leather-appointed
 
192 - Ebony
192 - Ebony
192 - Ebony
192 - Ebony
192 - Ebony
Perforated leather seating surfaces
 
193 - Ebony
193 - Ebony
193 - Ebony
193 - Ebony
193 - Ebony
Premium Cloth
 
62C - Ebony/Mojave
62C - Ebony/Mojave
62C - Ebony/Mojave
62C - Ebony/Mojave
62C - Ebony/Mojave
Leather-appointed
 
622 - Ebony/Mojave
622 - Ebony/Mojave
622 - Ebony/Mojave
622 - Ebony/Mojave
622 - Ebony/Mojave
Perforated leather seating surfaces
 
623 - Ebony/Mojave
623 - Ebony/Mojave
623 - Ebony/Mojave
623 - Ebony/Mojave
623 - Ebony/Mojave
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



Chevrolet Tahoe
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Model Code
 
CC10706
CK10706
Volume % of Total
 
60%
40%
Standard Equipment
 
1LT - 2WD
1LT - 4WD
Engine
 
Engine Vortec 5.3L V8 - LC9
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Conditioning, Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Air Bags
 
Dual Front & Side
Dual Front & Side
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 18" aluminum - N87
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Cloth Bucket - A95
 Seat, Cloth Bucket - A95
Other
 
StabiliTrak
StabiliTrak
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Bluetooth Interface
Bluetooth Interface
Other
 
XM
XM
Other
 
OnStar
OnStar
Requird Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6
 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
 
 
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
 
 
 
 
Sunroof - CF5
Sunroof - CF5 -
 
 
Rear Entertainment - U42 (Req UUJ Radio)
Rear Entertainment - U42 (Req UUJ Radio)
Exterior Colors
%
 
 
 
30


41U - Onyx Black
41U - Onyx Black
 
30


89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
 
30


50U - Summit White
50U - Summit White
 
10


GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
 
 
 
100


 
 
Interior Colors
 
 
 
 
 
19C/193 - Ebony
19C/193 - Ebony
 
 
33C/333 - Light Cashmere / Dark Cashmere
33C/333 - Light Cashmere / Dark Cashmere
 
 
83C/833 - Light Titanium / Dark Titanium
83C/833 - Light Titanium / Dark Titanium













--------------------------------------------------------------------------------





Chevrolet Suburban
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Model Code
 
CC10906
CK10906
Equipment Group
 
1LT
1LT
Volume % of Total
 
60%
40%
Standard Equipment
 
1LT -2WD
1LT - 4WD
Engine
 
Engine Vortec 5.3L V8 - LMG
Engine Vortec 5.3L V8 - LC9
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Seats
 
3 Pass 3rd Row Seat - AS3
3 Pass 3rd Row Seat - AS3
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/CD - UUI
Radio AM/FM/CD - UUI
Wheels
 
Wheels, 17" aluminum - P46
Wheels, 17" aluminum - P46
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - A95
 Seat, Leather Bucket - A95
Air Bags
 
Dual Front & Side
Dual Front & Side
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
Blue Tooth Interface - UPF
Blue Tooth Interface - UPF
Other
 
XM
XM
Other
 
OnStar
OnStar
Required Additional Options
 
PCK - Luxury Pkg.
PCK - Luxury Pkg.
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats - KA6
 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
 
 
2nd Row - Power Release - ARS
2nd Row - Power Release - ARS
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
Sunroof - CF5
Sunroof - CF5 -
 
 
Rear Entertainment - U42 (Req UUJ Radio)
Rear Entertainment - U42 (Req UUJ Radio)
Exterior Colors
%
 
 
 
30


41U - Onyx Black
41U - Onyx Black
 
30


89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
 
30


50U - Summit White
50U - Summit White
 
10


GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
100


 
 
Interior Colors
 
19C/193 - Ebony
19C/193 - Ebony
 
 
33C/333 - Light Cashmere / Dark Cashmere
33C/333 - Light Cashmere / Dark Cashmere
 
 
83C/833 - Light Titanium / Dark Titanium
83C/833 - Light Titanium / Dark Titanium
 
 
 
 











--------------------------------------------------------------------------------



Chevrolet Express
2014MY Repurchase Rental Minimum Equipment (VN9)
Spec
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model
 
Van Reg WB RWD
Van Reg WB AWD
Van Reg WB RWD
Van Reg WB RWD
Van Ext WB RWD
Model Code
 
CG13406
CH13406
CG23406
CG33406
CG33706
Volume % of Total
 
No specific model mix required
Standard Equipment
 
1LT
1LT
1LT
1LT
1LT
Engine
 
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Transmission
 
Transmission, Automatic - M30
Transmission, Automatic - M30
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
Manual
Manual
Manual
Manual
Rear Defogger
 










Radio
 
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Wheels
 
Wheels, 17" - NX7
Wheels, 17" - NX7
Wheels, 16" - QB5
Wheels, 16" - QB5
Wheels, 16" - QB5
Floor Covering
 
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Seat Trim/Style
 
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 12 Pass. - ZX5
12 Passenger - ZX5
12 Passenger - ZX5
Air Bags
 
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Other
 
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Other
 
OnStar
OnStar
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
XM
XM
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
 
 
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
 
 
Seat, 6-Way Power Driver - AG1
 
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
 
 
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
 
 
 
 
 
 
 
 
 
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
 
 
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



Exterior Colors
 
 
 
 
 
 
50U - Summit White
 
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
93G - Medium Pewter
 
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------



Buick Verano (ALL NEW)
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
4PG69
4PH69
4PH69
Volume % of Total
 
30%
30%
40%
Standard Equipment
 
1SG
1SL
1SL
Engine
 
2.4L Cyl
2.4L Cyl
2.4L Cyl
Transmission
 
 6-Speed Automatic
 6-Speed Automatic
 6-Speed Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Electric
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
Seats
 
6-Way Power Driver Seat
6-Way Power Driver Seat
6-Way Power Driver Seat
Seats
 
Manual Passenger Seat
Manual Passenger Seat
Manual Passenger Seat
Seats
 
KA1) Driver and front passenger heated seats
KA1) Driver and front passenger heated seats
KA1) Driver and front passenger heated seats
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
Color Connected Radio with Buick IntelliLink
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
Wheels, 18" forged alloy aluminum - RV1
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Ribbon-fabric with leatherette accents
Leather-appointed
Leather-appointed
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
Other
 
Rear view camera
Rear view camera
Rear view camera
Other
 
(UEU) Forward Collision Alert
(UEU) Forward Collision Alert
(UEU) Forward Collision Alert
 
 
(UFL) Lane Departure Warning
(UFL) Lane Departure Warning
(UFL) Lane Departure Warning
Other
 
OnStar
OnStar
OnStar
Other
 
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
Convenience Package WPG
- 6-way power driver seat
- Heated OSRVMs
- Self-dimming ISRVMs
- Ultrasonic rear parking assist - Side-blind zone with rear cross traffic alert
Other
 
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
(UG1) Universal Home Remote, garage door opener, 3-channel programmable
 
 
 
 
 
Other
 
 
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
Leather Package
- Heated leather-appointed seats
- EZ-key passive entry and push-button start
- Bose Premium Audio sound system
- Heated leather-wrapped steering wheel
Required Additional Options
 
 
 
 
 
 
 
 
Sunroof (CFI) - 100%
 
 
 
 
 
Excluded Options
 
 
 
 











--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
Exterior Colors
%
 
(GAZ) Summit White
(GAZ) Summit White
 
20


(GAZ) Summit White
(GAN) Quicksilver Metallic
(GAN) Quicksilver Metallic
 
20


(GAN) Quicksilver Metallic
(GBE) Crystal Red Tintcoat
(GBE) Crystal Red Tintcoat
 
15


(GBE) Crystal Red Tintcoat
(GBN) White Diamond Tricoat
(GBN) White Diamond Tricoat
 
15


(GBN) White Diamond Tricoat
(GAR) Carbon Flash Metallic
(GAR) Carbon Flash Metallic
 
10


(GAR) Carbon Flash Metallic
(GLJ) Smoky Gray Metallic
(GLJ) Smoky Gray Metallic
 
20


(GLJ) Smoky Gray Metallic
 
 
 
100


 
 
 
Interior Colors
 
 
 
 
 
 
(AFA) Medium Titanium Ribbon Fabric
(AFE) Chocacchino Leather
(AFE) Chocacchino Leather
 
 
(AFC) Cashmere Ribbon Fabric
(AFB) Ebony Leather
(AFB) Ebony Leather
 
 
 
(AFD) Cashmere Leather
(AFD) Cashmere Leather
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Buick LaCrosse (ALL NEW)
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
4GM69
4GM69
4GT69
Volume % of Total
 
20%
50%
30%
Standard Equipment
 
1SL
1SL
1SR
Engine
 
2.4L Cyl - LUK eAssist
2.4L Cyl - LUK eAssist
3.6L V6 (LFX)
Transmission
 
 6-Speed Automatic
 6-Speed Automatic
 6-Speed Automatic
Air Conditioning
 
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Air Cond. Auto Dual Zone
Steering
 
Power Steering, Electric
Power Steering, Electric
Power Steering, Magnetic
Brakes
 
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Pwr Brakes w/ 4Whl Disc & ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Manual Rake and Telescoping
Manual Rake and Telescoping
Manual Rake and Telescoping
Seats
 
 8-Way Power Driver Seat (includes lumbar)
 8-Way Power Driver Seat (includes lumbar)
 8-Way Power Driver Seat (includes lumbar)
Seats
 
Power Passenger Seat
Power Passenger Seat
Power Passenger Seat
Seats
 
Heated Seats, driv. & pass
Heated Seats, driv. & pass
Heated and Ventilated Seats, driv. & pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU
Color Radio AM/FM/CD/MP3- UFU with Harman Kardon Premium Sound System
Radio
 
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Radio Controls, steering wheel mounted
Stabilitrak
 
Includes Traction Control
Includes Traction Control
Includes Traction Control
Wheels
 
Wheels, 17" aluminum - Q05
Wheels, 17" aluminum - Q05
18" Chrome Wheels - Q52
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seats, Leather Appointed Bucket - A51
 Seats, Leather Appointed Bucket - A51
 Seats, Leather Appointed Bucket - A51
Other
 
 
 
Hi-Per Strut Suspension
Other
 
High Resolution Driver Information Center
High Resolution Driver Information Center
High Resolution Driver Information Center
Other
 
 
 
Spare Included - P77
Other
 
OnStar
OnStar
OnStar
Other
 
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Convenience Package (PDD)
- Auto Dimming ISRVM
- Remote Start
-Power Outlet
-Universal Home Remote
- USB port
Other
 
Rear Spoiler (n/a with V6 engine)
Rear Spoiler (n/a with V6 engine)
 
Other
 
Fog Lamps
Fog Lamps
Fog Lamps
Other
 
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
 
Comfort & Convenience #2 (PCM)
-Ultrasonic Rear Parking Assist
-Memory settings
-Outside heated power-adjustable, power-folding mirrors
- Rear Vision Camera
Other
 
 
 
Luxury Package (PCK)
-Leather/Woodgrain Heated Steering Wheel
 -Perforated and Ventilated front seats
-Power rear sunshade
-Passive entry and push button start
Other
 
 
 
 











--------------------------------------------------------------------------------



Other
 
 
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
 
 
 
 
V6 Engine (LFX)
Sunroof - C3U
 
 
 
 
 
 
 
 
 
Driver Confidence Pkg - PCI
 
 
 
 
 
Exterior Colors
%
 
 
 
 
20


GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
10


G7U - Midnight Amythest Metallic
G7U - Midnight Amythest Metallic
G7U - Midnight Amythest Metallic
 
10


GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
20


GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
 
20


GAZ - Summit White
GAZ - Summit White
GAZ - Summit White
 
15


GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
GBN - White Diamond Tricoat
 
5


GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
GWT Champagne Silver Metallic
 
 
 
 
 
 
100


 
 
 
Interior Colors
 
 
 
 
 
 
H0Y - Ebony
H0Y - Ebony
H1Y - Ebony
 
 
H1V - Light Neutral
H1V - Light Neutral
H1W - Light Neutral
 
 
H1R -Choccachino
H1R -Choccachino
H1S -Choccachino
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





Buick Regal
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Model Code
 
4GR69
Volume % of Total
 
100%
Standard Equipment
 
 1SN
Engine
 
(LHU) 2.0L Turbo 220hp
Transmission
 
Transmission, 6-Speed Automatic
Air Conditioning
 
Auto Dual Zone Climate Control
Steering
 
Power Steering, Hydraulic
Brakes
 
Power Brakes w/ 4-Wheel Disc, ABS, & Brake Assist
Windows
 
Power Windows (Exp Up/Down Front, Exp Down Rear)
Door Locks
 
Power Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Tilt Wheel
 
Manual Tilt and Telescoping
Seats
 
Seat, Driver, 8-way Power
Seats
 
Seat, Driver, 4-way Power Lumbar (APG)
Seats
 
Seat, Passenger, 4-way Manual, 2 Way Power Height (A6C)
Seats
 
Heated Seats, Driver & Front Passenger (KA1)
Seat Trim/Style
 
 Seat, Leather Bucket
Rear Defogger
 
Rear Defogger
Radio
 
Radio AM/FM/CD/MP3 (UYE)
Radio
 
Radio Controls, Steering Wheel Mounted
Radio
 
7 Speaker System (U65)
Stabilitrak
 
Includes Traction Control
Wheels
 
Wheels, 18" Alloy (Q56)
Floor Mats
 
Floor Mats, Front and Rear
Air Bags
 
6 Air Bags - Front, Front Side, & Head Curtain (AY0)
Other
 
Steering Wheel, Leather Wrapped
Other
 
Trunk Cargo Net
Other
 
Dual Exhaust with Hidden Tips
Other
 
Compact Spare Tire
Other
 
Heated Power Mirrors
Other
 
Auto-Dimming ISRVM
Other
 
Fog Lamps
Other
 
USB Port for iPod/MP3 Player
Other
 
Bluetooth for Phone
Other
 
XM Radio
Other
 
OnStar
Other
 
Comfort & Convenience Pkg (PCM) - Includes Ultrasonic Rear Parking Assist (UD7);
120V Household Power Outlet (KI6); Seat, Passenger, 8-way Power (AG2); Seat,
Passenger, 4-way Power Lumbar (APH)
Other
 
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
Sunroof (CF5)
 
 
 
Excluded Options - 0%
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
20


Smoky Gray Metallic
 
15


GAN - Quicksilver Metallic











--------------------------------------------------------------------------------



 
20


GBA - Black Metallic
 
20


GAZ - Summit White
 
5


(G7P) Copper Red Metallic
 
10


GLK - Black Diamond Tricoat
 
10


GWT - Champagne Silver Metallic
 
100
 
Interior Colors
 
 
 
 
AFM - Ebony
 
 
AFL - Cashmere
 
 
AFP - Saddle
 
 
 
 
 
 











--------------------------------------------------------------------------------



Buick Enclave
2014MY Repurchase Rental Minimum Equipment (VN9)


Model
 
Spec A
Spec B
Model Code
 
4R14526
4V14526
Volume % of Total
 
60%
40%
Standard Equipment
 
1SL - FWD
1SL - AWD
Engine
 
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Transmission
 
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MH6
Air Conditioning
 
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Rear
 
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Steering
 
Variable Effort Power Steering
Variable Effort Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows w/ Express up
Power Windows w/ Express up
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 8-way power driver, 8-way power pass
Seat, 8-way power driver, 8-way power pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Wheels
 
Wheels, 19" Aluminum - RZA
Wheels, 19" Aluminum - RZA
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Leather-Appointed, Buckets Power
Leather-Appointed, Buckets Power
Airbags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Power Lift Gate
Power Lift Gate
Other
 
StabiliTrak and Traction Control
StabiliTrak and Traction Control
Other
 
High Intensity Discharge (HID) Lighting
High Intensity Discharge (HID) Lighting
Other
 
7 passenger seating - ABB
7 passenger seating - ABB
Other
 
Heated Seats - KA1
Heated Seats - KA1
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
Bluetooth Phone Interface - UPF
Bluetooth Phone Interface - UPF
Other
 
XM Radio
XM Radio
Other
 
OnStar
OnStar
Other
 
Remote Start
Remote Start
Other
 
Rear View Camera
 
Other
 
Rear Park Assist
Rear Park Assist
Other
 
7" color touch screen with Intellilink
7" color touch screen with Intellilink
Other
 
Center Side impact airbag
Center Side impact airbag
Other
 
Side Blind Zone Alert with Cross Traffic Detection
Side Blind Zone Alert with Cross Traffic Detection
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
 
Sunroof - C3U
Sunroof - C3U
 
 
Wheels, 19" chromed - P6A
Wheels, 19" chromed - P6A
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
15
17U - Quicksilver Metallic
17U - Quicksilver Metallic
 
20
58U - Carbon Black Metallic
58U - Carbon Black Metallic
 
15
89U - Crystal Red
89U - Crystal Red
 
15
98U - White Diamond
98U - White Diamond
 
15
40 U - White Opal
40 U - White Opal











--------------------------------------------------------------------------------



 
10
GXG - Iridium Metallic
GXG - Iridium Metallic
 
10
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
 
100
 
 
Interior Colors
 
 
 
 
 
192 - Ebony
192 - Ebony
 
 
832 - Titanium
832 - Titanium
 
 
432 - Choccachino
432 - Choccachino
 
 
542 - Cocoa
542 - Cocoa
 
 
 
 











--------------------------------------------------------------------------------



Buick Encore
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Model Code
 
4JU76
4JV76
Volume % of Total
 
50%
50%
Standard Equipment
 
1SD - FWD
1SL - FWD
Engine
 
Engine 1.4L Turbo - LUV
Engine 1.4L Turbo - LUV
Transmission
 
Transmission, Auto 6 spd - MH8
Transmission, Auto 6 spd - MH8
Air Conditioning
 
Air Conditioning, Dual-Zone Auto - CJ2
Air Conditioning, Dual-Zone Auto - CJ2
Steering
 
Variable Effort Power Steering
Variable Effort Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows w/ Express dn
Power Windows w/ Express dn
Door Locks
 
Pwr Locks w/Keyless Entry
Pwr Locks w/Keyless Entry
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 6-way power driver, 2-way man pass
Seat, 6-way power driver, 6-way power pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD, 7" screen with Intellilink - UFU
Radio, AM/FM w/CD, 7" screen with Intellilink - UFU
Wheels
 
Wheels, 18" Aluminum - RV6
Wheels, 18" Aluminum - RV6
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
Premium Cloth with Leatherette Accents, Buckets
Leather-Appointed, Buckets
Airbags
 
Dual Front & Side - AYF
Dual Front & Side - AYF
Other
 
StabiliTrak and Traction Control
StabiliTrak and Traction Control
Other
 
5 passenger seating
5 passenger seating
Other
 
 
Heated Seats - KA1
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
Bluetooth Phone Interface - UP9
Bluetooth Phone Interface - UP9
Other
 
XM Radio
XM Radio
Other
 
OnStar
OnStar
Other
 
Remote Start
Remote Start
Other
 
Rear View Camera
Rear View Camera
Other
 
7" color touch screen with Intellilink
7" color touch screen with Intellilink
Other
 
 
 
Other
 
(UFG) Rear Cross-Traffic Alert
(UFG) Rear Cross-Traffic Alert
Other
 
(UFT) Side Blind Zone Alert
(UFT) Side Blind Zone Alert
Other
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
 
Sunroof - CF5
Sunroof - CF5
 
 
Wheels, 18" chromed - RV8
Wheels, 18" chromed - RV8
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
15


GCS - Ruby Red Metallic
GCS - Ruby Red Metallic
 
15


GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
20


GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
 
15


GYM - Satin Steel Gray Metallic
GYM - Satin Steel Gray Metallic
 
20


GYN - White Pearl
GYN - White Pearl
 
5


GQM - Brilliant Blue Metallic
GQM - Brilliant Blue Metallic
 
10


GYO - Deep Espresso Brown
GYO - Deep Espresso Brown
 
 
 
 
 
100


 
 











--------------------------------------------------------------------------------



Interior Colors
 
 
 
 
 
AFN - Ebony
AAY - Ebony
 
 
AFO - Titanium
AAW - Titanium
 
 
 
AAX - Saddle
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



GMC Acadia
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Model Code
 
TR 14526
TR 14526
TV 14526
Volume % of Total
 
40%
30%
30%
Standard Equipment
 
3SB (SLE-2/SLE) - FWD
4SA (SLT-1) - FWD
4SA (SLT-1) - AWD
Engine
 
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Engine 3.6L V6 - LLT
Transmission
 
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MY9
Transmission, Auto 6 spd - MH6
Air Conditioning
 
Air Conditioning, Single Zone - C67
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Tri-Zone - CJ2
Air Conditioning, Rear
 
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Air Conditioning, Rear Controls
Steering
 
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 7-Pass - ABB
Seat, 7 Pass - ABB
Seat, 7 Pass - ABB
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Radio, AM/FM w/CD - US8
Wheels
 
Wheels, 18" Painted aluminum - PZ4
Wheels, 19" aluminum - P64
Wheels, 19" aluminum - P64
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Deluxe Cloth, Buckets Manual
Leather-Appointed, Buckets Power
Leather-Appointed, Buckets Power
Air Bags
 
Dual Front & Side - AY0
Dual Front & Side - AY0
Dual Front & Side - AY0
Other
 
Spare - No Inflation Kit
Spare - No Inflation Kit
Spare - No Inflation Kit
Other
 
----------
Heated Seats - KA1
Heated Seats - KA1
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
 8-way power driver
 8-way power driver
 8-way power driver
Other
 
 2-way power frt pass
 2-way power frt pass
 2-way power frt pass
Other
 
Blue Tooth
Blue Tooth
Blue Tooth
Other
 
Body Color Molding
Body Color Molding
Body Color Molding
Other
 
Steering Wheel with Audio Controls
Steering Wheel with Audio Controls
Steering Wheel with Audio Controls
Other
 
Remote Start - BTV -
Remote Start - BTV -
Remote Start - BTV -
Other
 
Rear Park Assist
Rear Park Assist
Rear Park Assist
Other
 
Rear View Camera-ISRVM
 
Rear View Camera-ISRVM
Other
 
Inside Rear View Mirror with Rear View Display
Inside Rear View Mirror with Rear View Display
Inside Rear View Mirror with Rear View Display
Other
 
Power Liftgate
Power Liftgate
Power Liftgate
Other
 
QD6 - Spare Tire
QD6 - Spare Tire
QD6 - Spare Tire
Other
 
Side Roof Rails
Side Roof Rails
Side Roof Rails
Other
 
Body Color Body Side Molding
Body Color Body Side Molding
Body Color Body Side Molding
Other
 
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
Trailering - V92
Sunroof - C3U
Sunroof - C3U
 
 
 
Trailering - V92
Trailering - V92
 
 
 
 
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 
15


17U - Quicksilver Metallic
17U - Quicksilver Metallic
17U - Quicksilver Metallic
 
20


58U - Carbon Black Metallic
58U - Carbon Black Metallic
58U - Carbon Black Metallic











--------------------------------------------------------------------------------



 
15


89U - Crystal Red
89U - Crystal Red
89U - Crystal Red
 
15


98U - White Diamond
98U - White Diamond
98U - White Diamond
 
15


40 U - White Opal
40 U - White Opal
40 U - White Opal
 
10


GXG - Iridium Metallic
GXG - Iridium Metallic
GXG - Iridium Metallic
 
10


57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
57U - Cyber Gray Metallic
 
100
 
 
 
Interior Colors
 
 
 
 
 
 
19C - Ebony
 192 - Ebony
 192 - Ebony
 
 
 
222 - Dark Cashmere
222 - Dark Cashmere
 
 
83C - Light Titanium
832 - Light Titanium
832 - Light Titanium
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





GMC Terrain
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Spec C
Spec D
Model Code
 
TLH26
TLK26
TLJ26
TLM26
Volume % of Total
 
25%
25%
25%
25%
Standard Equipment
 
3SB (SLE-2) - 2WD
3SB (SLE-2) - 4WD
4SB (SLT-2) - 2WD
4SB (SLT-2) - 4WD
Engine
 
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Engine 2.4L SIDI
Transmission
 
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Transmission, Auto 6 spd
Air Conditioning
 
Auto Single Zone
Auto Single Zone
Auto Single Zone
Auto Single Zone
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Brakes, Pwr 4Whl Disc w/ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Tilt Steering Wheel, Telescopic
Seats
 
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Seat, 5-Pass
Rear Defogger
 
Rear Defogger
Rear Defogger
Rear Defogger
Rear Defogger
Radio
 
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Radio, AM/FM w/CD/MP3/USB
Wheels
 
Wheels, 17" aluminum
Wheels, 17" aluminum
Wheels, 18" aluminum
Wheels, 18" aluminum
Floor Mats
 
Floor Mats
Floor Mats
Floor Mats
Floor Mats
Seat Trim/Style
 
Premium Cloth
Premium Cloth
Leather
Leather
Other
 
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Power Driver Seat: 8-Way
Other
 
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Leather Wrapped w/ Audio
Other
 
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Premium Audio - Pioneer 8-Spk
Other
 
----------
----------
Remote Start
Remote Start
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
OnStar w/ Bluetooth
Other
 
XM
XM
XM
XM
Other
 
Manual Liftgate
Manual Liftgate
Power Liftgate
Power Liftgate
Other
 
----------
----------
Rear Park Assist
Rear Park Assist
Other
 
----------
----------
Memory: Drivers Seat & Mirrors
Memory: Drivers Seat & Mirrors
Other
 
----------
----------
Sunroof
Sunroof
Other
 
----------
 
Chrome Package
Chrome Package
 
 
 
 
 
 
Required Additional Options
 
----------
----------
----------
----------
`
 
 
 
 
 
3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW
3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW
 
 
 
 
 
 
 
 
 
 
(LFX) 3.6L V6 SIDI
(LFX) 3.6L V6 SIDI
 
 
 
 
 
 
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 
 
15


GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
GBE - Crystal Red Tintcoat
 
15


GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
20


GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic
GAR - Carbon Black Metallic











--------------------------------------------------------------------------------



 
20


GLJ- Ashen Gray Metallic
GLJ- Ashen Gray Metallic
GLJ- Ashen Gray Metallic
GLJ- Ashen Gray Metallic
 
25


GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
GAZ - Summit White - NEW
 
5


(G7P) Copper Red Metallic (extra charge)
(G7P) Copper Red Metallic (extra charge)
(G7P) Copper Red Metallic (extra charge)
(G7P) Copper Red Metallic (extra charge)
 
 
 
 
 
 
 
100
 
 
 
 
Interior Colors
 
 
 
 
 
AFA/AFC/AFE - Jet Black
 
AFC - Jet Black
AFC - Jet Black
AFE - Jet Black
AFE - Jet Black
AFB/AFD/AFF - Light Titanium
 
AFD - Light Titanium
AFD - Light Titanium
AFF - Light Titanium
AFF - Light Titanium
AFG - Brownstone - (Leather Only)
 
 
 
AFG - Brownstone - (Leather Only)
AFG - Brownstone - (Leather Only)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





GMC Yukon
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Model Code
 
TC10706
TK10706
Volume % of Total
 
60%
40%
Standard Equipment
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Engine
 
Engine Vortec 5.3L V8 Flex - LMG
Engine Vortec 5.3L V8 Flex - LMG
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Tri- Zone
Air Cond. Auto Tri- Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seat
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Wheels
 
Wheels, 18" aluminum - QF8
Wheels, 17" aluminum - N88
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket
 Seat, Leather Bucket
Other
 
STD 3 Pass 3rd Row Seat - AS3
STD 3 Pass 3rd Row Seat - AS3
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
XM
XM
Other
 
OnStar
OnStar
Other
 
Bluetooth for phone
Bluetooth for phone
 
 
 
 
Required Additional Options
 
 
 
 
 
SLT-2 Equipment Package(PCK) Includes:
SLT-2 Equipment Package(PCK) Includes:
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats
 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals
 
 
2nd Row - Power Release - ARS
2nd Row - Power Release
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
 
 
 
 
 
 
 
 
Sunroof - CF5
Sunroof - CF5
 
 
Rear Entertainment - U42
Rear Entertainment - U42
 
 
 
 
Exterior Colors
%
 
 
41U - Onyx Black
30
41U - Onyx Black
41U - Onyx Black
89U - Crystal Red Tintcoat
30
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
98U - White Diamond Tricoat
30
98U - White Diamond Tricoat
98U - White Diamond Tricoat
GAN - Quicksilver Metallic
10
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
 
 
 
 
 
 
 
 
 
 
 
100
 
 
Interior Colors
 
 
 











--------------------------------------------------------------------------------



193/196 - Ebony
 
193/196 - Ebony
193/196 - Ebony
333/336 - Light Tan
 
333/336 - Light Tan
333/336 - Light Tan
833/836 - Light Titanium
 
833/836 - Light Titanium
833/836 - Light Titanium
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



GMC Yukon XL
2014MY Repurchase Rental Minimum Equipment (VN9)
Model
 
Spec A
Spec B
Model Code
 
TC10906
TK10906
Volume % of Total
 
60%
40%
Standard Equipment
 
4SA (SLT) - 2WD
4SA (SLT) - 4WD
Engine
 
Engine Vortec 5.3L V8 Flex - LMG
Engine Vortec 5.3L V8 Flex - LMG
Transmission
 
Transmission, Automatic
Transmission, Automatic
Air Conditioning
 
Air Cond. Auto Tri- Zone
Air Cond. Auto Tri- Zone
Air Conditioning, Rear
 
Air Conditioning, Rear Aux
Air Conditioning, Rear Aux
Steering
 
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Seat
 
Seat, 6 Way Power Driver
Seat, 6 Way Power Driver
Rear Defogger
 
Rear Defogger
Rear Defogger
Radio
 
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42
Wheels
 
Wheels, 17" aluminum - N88
Wheels, 17" aluminum - N88
Floor Mats
 
Floor Mats
Floor Mats
Seat Trim/Style
 
 Seat, Leather Bucket - A95
 Seat, Leather Bucket - A96
Air Bags
 
Dual Front & Side
Dual Front & Side
Other
 
STD 3 Pass 3rd Row Seat - AS3
STD 3 Pass 3rd Row Seat - AS3
Other
 
StabiliTrak
StabiliTrak
Other
 
Power Adj Pedals
Power Adj Pedals
Other
 
Rear Park Assist
Rear Park Assist
Other
 
XM
XM
Other
 
OnStar
OnStar
 
 
Bluetooth for phone
Bluetooth for phone
Required Additional Options
 
 
 
 
 
SLT-2 Equipment Package(PCK) Includes:
SLT-2 Equipment Package(PCK) Includes:
 
 
Full Feature Leather Buckets with Heat (10 way)-AN3
 
 
 
Heated 2nd Row Seats - KA6
Heated 2nd Row Seats
 
 
Power Folding Outside Mirrors with Integrated Turn Signals - DL3
Power Folding Outside Mirrors with Integrated Turn Signals
 
 
2nd Row - Power Release - ARS
2nd Row - Power Release
 
 
Power Liftgate - E61
Power Liftgate - E61
 
 
 
 
 
 
 
 
 
 
Sunroof - CF5
Sunroof - CF5
 
 
Rear Entertainment - U42
Rear Entertainment - U42
 
 
 
 
 
 
 
 
Exterior Colors
%
 
 
 
30
41U - Onyx Black
41U - Onyx Black
 
30
89U - Crystal Red Tintcoat
89U - Crystal Red Tintcoat
 
30
98U - White Diamond Tricoat
98U - White Diamond Tricoat
 
10
GAN - Quicksilver Metallic
GAN - Quicksilver Metallic
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



 
 
 
 
 
100
 
 
Interior Colors
 
 
 
193/196 - Ebony
 
193/196 - Ebony
193/196 - Ebony
333/336 - Light Tan
 
333/336 - Light Tan
333/336 - Light Tan
833/836 - Light Titanium
 
833/836 - Light Titanium
833/836 - Light Titanium
 
 
 
 
 
 
 
 
 
 
 
 















--------------------------------------------------------------------------------



GMC Savana
2014MY Repurchase Rental Minimum Equipment (VN9)




Spec
 
Spec A
Spec B
Spec C
Spec D
Spec E
Model
 
Van Reg WB RWD
Van Reg WB AWD
Van Reg WB RWD
Van Reg WB RWD
Van Ext WB RWD
Model Code
 
TG13406
TH13406
TG23406
TG33406
TG33706
Equipment Group
 
1LT
1LT
1LT
1LT
1LT
NOTE: REQUIREMENTS ARE SUBJECT TO CHANGE THROUGHOUT THE MODEL YEAR AT GM
DISCRETION
 
 
 
 
 
 
Standard Equipment
 
 
 
 
 
 
Engine
 
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 5.3L V8 SFI - LMF
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Engine Vortec 6.0L V8 SFI Flex - L96
Transmission
 
Transmission, Automatic
Transmission, Automatic
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Transmission, Automatic - MYD
Air Conditioning
 
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning
Air Conditioning, Rear
 
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Air Conditioning, Rear Aux.
Steering
 
Power Steering
Power Steering
Power Steering
Power Steering
Power Steering
Brakes
 
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Brakes, Power 4Whl Disc w/ ABS
Windows
 
Power Windows
Power Windows
Power Windows
Power Windows
Power Windows
Door Locks
 
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Pwr Locks w/Keyless Ent.
Cruise Control
 
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Cruise Control
Tilt Wheel
 
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Tilt Steering Wheel
Seats
 
Manual
Manual
Manual
Manual
Manual
Rear Defogger
 










Radio
 
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Radio AM/FM - UM7
Wheels
 
Wheels, 17" - NX7
Wheels, 17" - NX7
Wheels, 16" - QB5
Wheels, 16" - QB5
Wheels, 16" - QB5
Floor Mats
 
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Floor Covering w/ Mats - B30
Seat Trim/Style
 
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 8 Pass. - ZP8
Cloth Bucket - AS5, 12 Pass. - ZX5
12 Passenger - ZX5
12 Passenger - ZX5
Air Bags
 
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Dual Front & Side - AK5/ASF
Other
 
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Head Side-Impact Air Bags
Other
 
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
StabiliTrak
Other
 
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Tinted Glass - AJ1
Other
 
OnStar
OnStar
OnStar
OnStar
OnStar
Other
 
XM
XM
XM
XM
XM
 
 
 
 
 
 
 
Required Additional Options
 
 
 
 
 
 
 
 
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
Radio AM/FM/CD - U1C (Or Upgradeable to US8)
 
 
Rear Defogger - C49
 
Rear Defogger - C49
Rear Defogger - C49
Rear Defogger - C49
 
 
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1
Seat, 6-Way Power Driver - AG1











--------------------------------------------------------------------------------



 
 
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
Smokers Pkg - DT4
 
 
 
 
 
 
 
 
 
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
OnStar Delete - UE0 - (Optional)
 
 
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
XM Delete - U2J - (Optional)
 
 
 
 
 
 
 
Exterior Colors
 
 
 
 
 
 
50U - Summit White
 
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
50U - Summit White
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Interior Colors
 
 
 
 
 
 
93G - Medium Pewter
 
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
93G - Medium Pewter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------





     
2013 Daily Rental Return Guidelines
Effective: January 1, 2013
 

--------------------------------------------------------------------------------







[gmfleetcommercial.jpg]




GENERAL MOTORS CORPORATION
2013 CALENDAR YEAR
DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS AND PROCEDURES






Design, Build, and Sell the World's Best Vehicles!

--------------------------------------------------------------------------------

              










--------------------------------------------------------------------------------



Table of Contents
REMARKETING CONTACT INFORMATION
3


SECTION 1 – GENERAL CONDITION STANDARDS
4


1.       Vehicle Return Requirements
4


2.       Title, Registration, Tax and VIN Plate
6


3.       Vehicle Damage and Disclosure Requirements
8


4.       Damage Allowance, Existing Damage and Previous Repairs
10


SECTION 2 – NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE
12


1.       Glossary of Terms
12


2.       Sheet Metal and Paint
13


3.       Convertible Tops
17


4.       Front and Rear Bumpers
18


5.       Tires
21


6.       Wheels
22


7.       Interior Soft Trim and Carpets
25


8.       Vehicle Glass
26


SECTION 3 – ORIGINAL AND AFTERMARKET EQUIPMENT AND ACCESSORIES
28


SECTION 4 – MISSING EQUIPMENT PROGRAM (MET)
29


SECTION 5 – VEHICLE INTEGRITY
30


SECTION 6 – LITIGATION LIABILITY
32


SECTION 7 – GENERAL TURN-IN PROCEDURES
33


1.       Forecast
33













--------------------------------------------------------------------------------





2.       Delivery
34


3.       Inspection at Turn-in
35


4.       Vehicle Reports and Reviews3
36


5.       Acceptance / Stop Depreciation
37


6.       Rejects
38


7.       Miscellaneous
39


EXHIBIT A – VEHICLE CATEGORIES / PRIOR REPAIR LIMITS
41


EXHIBIT B – APPROVED TURN-BACK LOCATIONS
42


EXHIBIT C – MET TABLE
47













--------------------------------------------------------------------------------





General Motors Corporation
Fleet and Commercial Operations


Remarketing Contact Information




Contact
Office Number
Cell Number
e-Mail Address
John A. Pruse
Manager, GM Remarketing
313 665-1438
313 378-5335
john.pruse@gm.com
Sandy Grinsell,
Remarketing Account Mgr.,
Hertz & Licensees, ERAC Holding, & National Licensees
313 667-6437
 
sandy.grinsell@gm.com
Thomas Martin
Remarketing Account Mgr., Avis/Budget & Licensees
SGS Inspections
313 667-6434
313 378-1230
thomas.martin@gm.com
Audre' Walls
Remarketing Account Mgr., DTAG, Sixt RAC, U-Save, & All Independent Rental
Accounts
CT Services & Inviso Inspections
313 667-6444
313 378-4366
audre.walls@gm.com













--------------------------------------------------------------------------------





SECTION 1 - GENERAL CONDITION STANDARDS
1)
Vehicle Return Requirements

a)
Vehicles must be maintained as described in the Vehicle Owner's Manual. Failure
to comply will result in permanent rejection of the vehicle.

i)
The repair/replacement of an engine or transmission that is due to
non-compliance of vehicle maintenance will render the vehicle “Permanently
Ineligible”.

b)
Each vehicle shall be in sound mechanical and electrical operating condition.
All lights and lamps must be operational. Any visible warning lights, i.e.,
check engine, change oil, SIR, TPS, etc., on the instrument panel must be
corrected prior to turn-in or the vehicle will be “Currently Ineligible”.

c)
A vehicle must comply with all aspects of the applicable program parameters or
it is not eligible for return.

d)
Vehicle(s) must be returned washed and vacuumed. General Motors' expectation of
a vehicle's condition, when returned by the rental company, is that it will be
in the same condition as it is when provided to a rental customer.

i)
A dirty interior MET charge of $35 will be assessed when the interior of the
vehicle is littered with trash. Excessive or offensive trash in the vehicle,
such as cups, bottles, newspapers, food, bags, roadmaps, etc., that would hinder
interior inspection would generate the dirty interior MET charge.

ii)
Vehicles with an exterior that is too dirty to inspect will be gate released to
the rental account for washing. When the vehicle is returned and inspected, a
$75 re-inspection fee will be charged unless special arrangements have been
made.

e)
Vehicles must have a minimum of ¼ tank of fuel with the exception of Hawaii
vehicles, which cannot exceed ¼ tank of fuel. Vehicles with less than ¼ tank of
fuel but more than 1/8 will be assessed a MET charge of $15. Vehicles below 1/8
tank of fuel will be deemed “Currently Ineligible” and released to the rental
account for low fuel. When the vehicle is returned, a $75 re-inspection fee will
be charged.











--------------------------------------------------------------------------------





f)
Emissions labels must be in place and legible on all vehicles returned to
General Motors. Vehicles without an emission label are considered “Currently
Ineligible” and will be gate released to the rental account. A $75 re-inspection
fee will be charged when the vehicle is corrected and returned.

g)
Vehicles must have two (2) sets of keys, programmed keyless remotes, owner
manuals, floor mats, and all other remotes and headphones, included as original
equipment.

h)
Vehicles must display actual mileage. General Motors approved procedures must be
followed when repairing or replacing instrument clusters/odometers. Consult a
General Motors dealer for proper replacement.

i)
All warranty and campaign claims should be completed prior to returning the
vehicle to General Motors. Failure to complete warranty and/or campaign claims
may render the vehicle “Currently Ineligible”. A $75 re-inspection fee will be
charged when the vehicle is returned. Repair of existing body damage is not
required for vehicles released for warranty, mechanical or campaign repairs.

j)
Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including
driver, passenger or side airbags that have been deployed, missing or otherwise
disconnected, must be replaced with an approved OEM replacement and must meet
General Motors standards prior to turn-in.











--------------------------------------------------------------------------------





2)
Title, Registration, Tax, and VIN Plate

a)
A vehicle submitted with a Certificate of Origin (C.O.V.) or a branded title is
not eligible for return.

b)
All vehicles must have a valid and current registration, at the time of
acceptance. State and local taxes must be paid prior to turn-back. The Daily
Rental Company must comply with state regulations pertaining to proof of payment
for state and local taxes.

c)Titles for all turn-in vehicles must be received by a General Motors approved
Title Center within three (3) business days of vehicle turn-in. The vehicle
turn-in date is considered the first day. Currently, the only General Motors
approved title center is the SGS Title Center.
 
 
SGS Title Center
 
 
 
 
9805-C North Cross Center Court
 
 
 
 
Huntersville, NC 28078
 
 

d)
All title shipments to the title center must contain a packing list and include
the following information:

Company Name and Address
Contact Name and Phone Number
E-mail Address and Fax Number
Full VIN for each title in the package
When sending more than ten titles, e-mail an Excel spread-sheet listing the VIN
number of each title enclosed. From that list, the title center will
“pre-receive” the titles electronically, verify the titles upon actual receipt,
provide documented confirmation, and advise of any discrepancies.










--------------------------------------------------------------------------------





e)
The Daily Rental Company must remove each vehicle at an auction or turn-in site,
if the title for such vehicle is not received within 30 days of the turn-in
date. The vehicle will be “Currently Ineligible” and will be assessed a
re-inspection fee, if it is returned.

f)
The plate containing the Vehicle Identification Number (VIN):

i)
Must be completely readable and properly attached to the dash panel. Any
obstruction causing a portion of the plate to be covered is not acceptable.

ii)
Cannot be damaged in any manner and must be flush and secure with rivets intact.

iii)
Must meet these criteria otherwise the vehicle will be “Permanently Ineligible”
and returned to the rental account.











--------------------------------------------------------------------------------





3)
Vehicle Damage and Disclosure Requirements

a)
The General Motors Disclosure Policy mandates that all prior damage and repairs
are electronically disclosed prior to turn back, excluding warranty repairs
performed by the Daily Rental Company or a General Motors dealer.

i)
Completion of the electronic disclosure requires a User ID and password to
access the Remarketing Inventory Management System (RIMS). Contact the
Remarketing Account Manager assigned to your account shown on page three. The
User ID, password, web address and instructions will be sent via e-mail within
24 hours of request.

ii)
The electronic disclosure box must be checked (Yes or No) confirming or denying
previous damage. Failure to disclose previous damage at turn-in will be grounds
for rejecting the vehicle.

iii)
Collision damage must be disclosed and supported by repair orders. Repair orders
must accurately reflect all work performed and include all associated repair
costs. The inspection provider, on General Motors behalf, will request a repair
order when:

(1)
Previous repaired damage noted during the inspection does not agree with the
disclosure

(2)
The dollar amount disclosed appears too high or low based on the visual
inspection. There is no arbitrary rule or guideline, such as any damage over
$XXX amount or damage to X number of body panels, used as a basis for requesting
a repair order.

(3)
The disclosed damage areas and the disclosed repair amount appear significantly
out of line.

(4)
Upon request, repair orders must be received by the inspection provider within
two business days of the request











--------------------------------------------------------------------------------









to maintain the original turn-in date. Repair orders that are not received by
the inspection provider within seven business days will cause the vehicle to be
“Currently Ineligible” and gate released from the yard until the repair order is
available. A $75 re-inspection fee will be charged, if the vehicle is returned
and the repair order provided.




































--------------------------------------------------------------------------------





4)
Damage Allowance, Existing Damage and Previous Repairs

a)
General Motors will absorb the cost of repairs on vehicles returned with $450 or
less existing damage.

i)
General Motors will charge the Daily Rental Company for current damage in excess
of the $450 damage allowance plus a service fee.

ii)
Missing equipment will not be included as part of the chargeable damage
allowance, but will be charged per the Missing Equipment Program (refer to
Section 4 for MET).

iii)
The service fee will be applied as follows:

Amount in Excess of $450
Service Fee
$0 to $99.99
Equal to amount over $450
$100 to $1,099.99
$100
$1,100 to $1,549.99
$200

b)
Vehicles with existing damage exceeding $2,000 are “Currently Ineligible” for
return.

c)
Prior repairs cannot exceed $2,500 for Category 1 vehicles, $3,000 for Category
2 vehicles, $3,500 for Category 3 vehicles, and $4,500 for Category 4 vehicles.
These amounts exclude costs related to vehicle glass, tires, wheels, wheel
covers, SIR system components, “Loss of Use” and towing charges. Vehicles
exceeding these maximums are not eligible for turn-in. See Exhibit A - Vehicle
Categories/Prior Repair Limits.











--------------------------------------------------------------------------------





d)
Vehicles with “Poor Prior Repairs” of $700 or less will be accepted. The
estimated poor prior repair cost will be charged to the Daily Rental Company
under the MET program. Vehicles with poor prior repairs exceeding $700 will be
considered “Currently Ineligible” and released to the Daily Rental Company.

e)
Vehicles identified as “Currently Ineligible” due to mechanical,
warranty/campaign, unacceptable glass, or un-matched tires, etc., will be gate
released for repairs to these conditions only, and can be returned for
acceptance consideration.

f)
When returned, if the vehicle has had partial repairs on any chargeable damage
identified when it was originally inspected, including poor prior repairs, the
entire vehicle must be repaired to no more than $100 in chargeable damage. A $75
re-inspection fee will apply.











--------------------------------------------------------------------------------





SECTION 2 - NORMAL WEAR AND TEAR AND CHARGEABLE DAMAGE
Listed below is the nomenclature commonly used to describe types of damage on
inspection reports.
1)
Glossary of Terms “General Description”

a)
Abrasion - A lightly scratched or worn area of the finish either paint, clear
coat, or chrome that does not penetrate to the base material of the part or
panel.

b)
Chip - Confined area where paint has been removed from the surface usually not
larger than 1/8 inch for purposes of these return guidelines.

c)
Dent - a depression of any size in the panel material whether metal, composite,
or other, with or without paint damage.

d)
Ding - A small dent, an inch or less in diameter, with or without paint damage.

e)
Gouge - An area where the damage has penetrated the finish and removed a portion
of the base material of the part or panel.

f)
Scratch - A cut in the surface of any material that may or may not penetrate the
finish.

g)
Scuff - A worn or rough spot that is deep enough to disturb the base material of
the part or panel but does not remove any base material.











--------------------------------------------------------------------------------





2)
Sheet Metal and Paint

The following are acceptable return conditions and applicable charges.
a)
Maximum of two dents per panel that are individually no larger than one inch in
diameter, does not break the paint, and qualifies for Paintless Dent Removal
(PDR) are non-chargeable.

b)
Scratches in the clear coat that do not penetrate the color coat and do not
catch a finger nail are non-chargeable.

c)
Chips to door, hood or deck lid edges that do not reach flat panel surfaces are
non-chargeable.

d)
An appearance fee and PDR may be used on the same panel.

e)
One dent that qualifies for PDR that contains one chip inside the dent would be
charged $50 for the PDR and a $20 appearance fee for the chip, totaling $70. The
chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit
any spider cracks around the chip.

f)
Chipped and scratched panels:

i)
All panels except hoods:

(1)
One to three chips individually no larger than one-eighth (1/8) inch in diameter
are non-chargeable.

(2)
Four to six chips per panel will be charged a $20 appearance fee.

(3)
Over six chips per panel will require a minimum of a panel refinish.











--------------------------------------------------------------------------------





ii)
Hood panels:

(1)
The chart below shows acceptable return conditions and applicable charges for
painted and textured bumpers. Scratches that individually do not exceed ¼ inch
in length may be used in any combination with chips but not to exceed the
quantities shown in the chart.

HOOD - LEADING EDGE, FIRST 5”
HOOD - ALL BUT LEADING EDGE
CHARGES
Maximum of 6 chips / scratches
Maximum of 3 chips / scratches
Non-chargeable
Maximum of 10 chips / scratches
Maximum of 6 chips / scratches
$40 Appearance fee
Greater than 10 chips / scratches
Greater than 6 chips / scratches
Hood panel refinish

g)
Vehicles with damage confined to either the upper or lower half of a panel may
qualify for a partial panel repair.

i)
A partial panel repair can only be considered when there is a clean break
between the upper and lower portion of the panel.

ii)
A clean break is defined as a body side molding, cladding, etc., that runs from
one end of the panel to the other with no gaps at either end.

iii)
Body lines are not a clean break and partial panel repair does not apply.

h)
The floor of a pick-up truck box is considered one panel. Two dents in the truck
box no larger than one inch that do not break the paint are non-chargeable. One
dent to the wheelhouse no larger than one inch that does not break the paint is
non-chargeable. PDR cannot be used on the floor or wheelhouse of a pick-up
truck.











--------------------------------------------------------------------------------





i)
Paintless Dent Repair - General Motors' inspection providers will utilize the
Dent Wizard Paintless Dent Removal Guide to determine panel accessibility by
vehicle. Below are PDR conditions, limitations, and applicable charges:

i)
Conditions

(1)
Rounded dents up to four inches in diameter

(2)
Minor creases, shallow palm prints and protrusions are allowed

(3)
Dents across body feature lines are allowed

(4)
PDR may be used to repair existing qualifying damage to a previously repaired
panel that meets GM and industry repair standards

ii)
Limitations

(1)
No PDR on poor previous repairs.

(2)
No PDR utilizing hole drilling.

(3)
No PDR where the paint is broken unless chip/PDR applies.

(4)
No PDR to sharp creases or creases over six inches.

iii)
Applicable Charges

(1)
Up to seven dings per panel will be charged $50 per panel.

(2)
Eight to 12 dings per panel will be charged $75 per panel.

(3)
Thirteen to 15 dings per panel will be charged $100 per panel.

(4)
One single dent up to six inches in diameter or one large shallow dent up to 18
inches in the hood, roof or deck lid will be charged $100.











--------------------------------------------------------------------------------





iv)
Hail Damage

(1)
Panels with 15 or fewer small dents with no paint damage may be written
utilizing the normal PDR charges.

(2)
Vehicles with over 15 small dents in a single panel must be charged the
appropriate paint and metal repair time.

(3)
When more than one panel has hail damage and the number of dents exceeds 15 per
panel, the vehicle must be designated “Currently Ineligible” and gate released
to the rental account for repair of the damaged panels. Upon return, the
electronic damage disclosure must be updated to reflect the additional repairs
and the vehicle must have less than $100 of existing damage.











--------------------------------------------------------------------------------









3)
Convertible Tops

The following are acceptable return conditions with regard to convertible tops:
a)
Stains that can be removed by normal reconditioning

b)
Abrasions that are not visually offensive

c)
Top structure must be operational and not damaged











--------------------------------------------------------------------------------





4)
Front and Rear Bumpers

a)
Bumpers will be inspected from a standing position. The chart below shows
acceptable return conditions and applicable charges for painted and textured
bumpers. Scratches that individually do not exceed ¼ inch in length may be used
in any combination with chips but not to exceed the quantities shown in the
chart.

FRONT OR REAR BUMPER FASCIA
CHARGES
Maximum of two dents, no larger than one inch that do not break the paint
Non-chargeable
Maximum of two scratches per bumper no longer than 2” and no wider than ¼” or
one scratch no longer than 4” and no wider than ¼”
Non-chargeable
Minor indentations in the rear bumper cover directly below the trunk opening,
with minimal paint damage
Non-chargeable
BUMPER COVERS WITH NO OTHER DAMAGE
Maximum of 6 chips / scratches
Non-chargeable
7 - 15 chips / scratches
$20 Appearance fee
Greater than 15 chips / scratches
Minimum partial bumper repair

b)
Partial bumper repairs to painted or textured surfaces are charged based upon
the following criteria:

i)
A partial bumper repair can be performed on a rolling third or 33% of the
bumper. The damage can be anywhere on the bumper as long as it is confined to an
area equal to a continuous third of the bumper's length.

ii)
Partial bumper repairs cannot be used for vehicles utilizing paints commonly
referred to as pearl or tri-color due to color matching concerns.











--------------------------------------------------------------------------------





iii)
The $20 appearance fee may be used on bumpers in conjunction with a partial
bumper repair if the damage is located on different areas of the bumper. For
example, when there is damage to the center of the bumper and a minor chip on
the left end of the bumper, the partial bumper repair charge and appearance fee
would apply eliminating the need for a full refinish.

iv)
A cracked or punctured bumper fascia will be charged a minimum partial bumper
repair fee of $125 for painted bumpers and $175 for textured bumpers using the
criteria below:

(1)
Crack must be less than four inches in total. Puncture must not exceed the
diameter of a U.S. quarter.

(2)
A maximum of two dents, individually not exceeding two inches in diameter and
confined to 1/3 of the bumper area.

v)
Bumpers that are both painted and textured or two toned will be treated as
separate bumpers and charged for each panel using the guidelines above.

c)
Mis-aligned front and/or rear bumper fascia from low impact collision is
acceptable for $50 per bumper re-attachment fee. This charge covers the cost of
re-attaching fasteners, aligning the bumper, and applies when no other damage is
present. This charge cannot be used for poor previous bumper repair.

d)
Damage on the underside of the bumper observed during the undercarriage
inspection, other than breakage, will not be chargeable. Cracked or broken
bumpers, regardless of location will remain a chargeable repair or replacement.

e)
License plate screw holes in the front bumper cover used to attach the license
plate to the bumper, without the proper bracket, will be charged a minimum $125
partial bumper repair.











--------------------------------------------------------------------------------





f)
Metal Bumpers - Painted or Chrome:

i)
A maximum of two scratches or chips per bumper that are no longer than two
inches and no wider than ¼ inch or one scratch no longer than four inches and no
wider than ¼ inch that penetrates the color coat but would not require filler,
are acceptable at no charge.

ii)
A maximum of two dents that are individually no larger than one inch in diameter
and do not damage the paint or chrome will be charged $100.

iii)
Damage exceeding the above criteria or bumpers with chrome plating missing will
result in a bumper replacement charge.











--------------------------------------------------------------------------------





5)
Tires

The following are acceptable conditions regarding all tires including full size
spare tires which must meet the same inspection criteria as a road tire:
a)
All tires must have 5/32 inch or better original tread across all primary tread
grooves without any exposed belts. All tires must match by size, make and type.

b)
Only GM original equipment tires or GM approved replacement tires are
acceptable. GM Approved 2013 Replacement Tire Table. If the replacement tire
cannot be located, a replacement from an approved manufacturer exhibiting the
same TPC code as the original tire may be used, however, all tires must match by
size, make and type.

c)
Tires without a TPC rating or when another manufacturer cannot supply the same
TPC rated tire, any other OE supplier shown on the GM Approved 2013 Replacement
Tire Table can be used as long as the tire matches the original by size, load
rating and speed rating.

d)
Tires with mushroom-type plugs, installed from the inside out, in the tread
only, are acceptable. All other plugs and/or patches are unacceptable.

e)
The space saver spare tire used on most General Motors' vehicles does not
utilize the same criteria as the road tires. The space saver spare must be in
the vehicle, inflated, and undamaged. The minimum 5/32 inch tread depth
requirement does not apply.

f)
General Motors reserves the right to charge the Daily Rental Company via the MET
Tire Program for an unacceptable repaired tire, with no right to review. The MET
Tire Program is limited to two tires per vehicle. Any flat, un-matched or
incorrect tires will not be considered for the MET Tire Program.











--------------------------------------------------------------------------------





6)
Wheels

The following are acceptable conditions for aluminum/alloy wheels, stamped and
steel wheels with appropriate charges:
a)
Non-chargeable conditions

i)
The face of the wheel may have light scratches or scuffs to the surface not
penetrating through to the base material.

ii)
Light scratches or scuffs within one inch of the outside edge of the wheel are
acceptable provided they do not, in total, exceed one-third of the circumference
of the wheel and can be removed with light sanding.

b)
Chargeable conditions

i)
Scratches, scuffs or gouges that remove material or distort the surface of the
wheel may be repaired for $100.

c)
Wheel Replacement

i)
Damage to the base material that exceeds conditions identified above and are not
repairable will be charged for a replacement using the Mitchell Manual.

ii)
Bent, cracked, or dented wheels are not repairable and must be charged for a
replacement.



























--------------------------------------------------------------------------------



[attachment1bpage23.jpg]






















--------------------------------------------------------------------------------







[attachment1bpage24.jpg]












--------------------------------------------------------------------------------



Alloy Wheel Repair Specialists (AWRS) is the only current General Motors
approved wheel repair service. They can be contacted at 800-518-3040.
 









    


7)
Interior Soft Trim and Carpets

a)
All stains which can be removed by normal reconditioning are non-chargeable.

b)
Maximum of one burn that is less than ¼ inch in diameter and does not penetrate
the backing material is non-chargeable.

c)
Interior Soft Trim:

i)
Leather or vinyl - tears or cuts less than two inches $100; two to four inches
$125.

ii)
Plain cloth, no pattern - tears or cuts less than two inches $70; two to four
inches $90.

iii)
The above repairs cannot be utilized if the damage crosses a seam in the
material.

iv)
Damage exceeding the above criteria will require a trim part replacement.

a)
Carpets:

i)
Carpet stains that require bleaching and dying will be charged $65 per section,
i.e., right front, left front, etc.

ii)
Carpet tear or puncture less than ¾ inch in diameter $50.

iii)
Carpet tear or puncture ¾ inch to two inches in diameter $125.

iv)
Damage exceeding the above criteria will require carpet replacement.

v)
Carpet retainers and sill plates must be in place. Minor surface scuffs and
scratches are acceptable.











--------------------------------------------------------------------------------





8)
Vehicle Glass

a)
Side, Rear, and Stationary Glass

i)
Minor pinpoint chips or vertical scratches in the side door glass is acceptable
and will be noted as non-chargeable.

ii)
Minor pinpoint chips to any stationary or rear glass is acceptable and will be
noted as non-chargeable.

iii)
Any damage in excess of the above will render the vehicle “Currently Ineligible”
and the vehicle will be gate-released to the rental account for correction.

iv)
Side, rear, or stationery glass is not eligible for replacement under the MET
Program.

a)
Windshields

i)
Pinpoint chips are non-chargeable providing the glass is not sandblasted.
Sandblasted glass is defined as a series of pinpoint chips in a concentrated
area.

ii)
Four chips, without legs, from 1/8 inch to 3/16 inch are non-chargeable
providing no more than two chips reside in the driver's side wiper area.

iii)
Chips without legs 1/8 inch or less located within one inch inbound from the
frit band (windshield outer perimeter darkened area) are non-chargeable.

iv)
General Motors will not accept glass that has been repaired. Only OEM glass is
acceptable (See table below for GM Windshield Glass Manufacturers).

v)
Damaged windshields may be replaced under the MET program.











--------------------------------------------------------------------------------





GM WINDSHIELD GLASS MANUFACTURERS
Manufacturers
Brand
Brand
Brand
Brand
Brand
AGC
AP Tech
AP Technoglass
Asahi of America
Asahi
AP
Carlex
 
 
 
 
 
Pilkington
LOF
United LN
 
 
 
PPG
PGW
 
 
 
 
Guardian
 
 
 
 
 
Fuyao
 
 
 
 
 
Vitro
Crinamex
Autotemplex
Vitroflex
 
 
Saint Gobian Sekurit
Sekurit
 
 
 
 















--------------------------------------------------------------------------------





SECTION 3 - ORIGINAL EQUIPMENT, AFTERMARKET EQUIPMENT AND ACCESSORIES
1)
All original equipment and accessories noted on the factory invoice must be on
the vehicle. All missing parts (such as body side moldings, wheel covers, trunk
mat, spare tire, rear van seats, jack and wheel wrench) are to be replaced prior
to return with original GM equipment. All OEM options and accessories must be
installed on the vehicle prior to being placed in daily rental service.

2)
Any after-market parts or accessories such as navigational systems, pick-up
truck bed liners, running boards, etc., installed by the rental account or their
agent must have GM Remarketing approval prior to installation. Drilling,
electrical modifications, etc., without prior approval will render the vehicle
“Permanently Ineligible”. Pick-up truck bed liners, running boards, etc., must
be left on the vehicle at turn back.











--------------------------------------------------------------------------------





SECTION 4 - MISSING EQUIPMENT PROGRAM (MET)
1)
The Missing Equipment Program (MET) is designed to expedite turn-in by allowing
the Daily Rental Company to pay for select missing parts or accessories as
determined by GM Remarketing (refer to Exhibit C), as opposed to replacing the
parts or accessories. Missing MET items will be deducted from the repurchase
payment to the Daily Rental Company. Missing MET items will not be included as
part of the $450 chargeable damage allowance (Refer to General Condition
Standards - Section 4).

2)
A MET charge will be assessed for vehicles turned in with one or more missing
floor mats, on vehicles so equipped. The Rental Account will be charged for a
front or rear set of floor mats if one is missing. Floor mats are required per
the Minimum Equipment Requirements.

3)
Keyless remotes, key fobs, and combo keys must be operational. A $30
re-programming fee will be charged for key fobs that do not operate the vehicle.
The re-programming fee is included in the MET charge for missing key fobs and
combo keys.











--------------------------------------------------------------------------------





SECTION 5 - VEHICLE INTEGRITY
1)
Damage which compromises the integrity of the vehicle, repaired or not, will be
grounds for permanently rejecting the vehicle. Any undercarriage damage
resulting from improper tie-down of the vehicle will result in permanent
rejection. Minor damage that has not been repaired (i.e., small dents, scrapes,
or scratches) which does not compromise the structural integrity of the vehicle
is acceptable on the following components:

a)
Floor Panel and Trunk Floor

b)
Mid-rail Assembly - no bulging or deformity of side rails; enlarged (not torn)
stamped holes and surface scratches less than 12 inches are acceptable

c)
Outer Rocker Panels and Pinch Welds

d)
Frame Rails and Rail Extensions

e)
Sub-Frame Assemblies (Engine Cradles

f)
Torque Box Cover - non-collision related

2)
Total time for frame set-up and measure of 2.0 hours or less and 1.5 hours or
less for any cosmetic repair is acceptable on the following components, provided
there is no structural damage and the repairs meet GM standards:

a)
Frame rail and rail extensions

b)
Apron and upper reinforcements

c)
Cowl panel

d)
Hinge and Windshield “A” pillar

e)
Center “B” pillar

3)
Pulling or sectioning frame rails, door frames, and pillars are not acceptable.
Repairs that utilize body filler or Bondo will, in most cases, cause the vehicle
to be permanently rejected.











--------------------------------------------------------------------------------





4)
Repaired damage or replacement of the following components is acceptable:

a)
Radiator core support

b)
Frame rail extensions

c)
Engine sub-frame (replacements only)

d)
Outer rocker panel

e)
Rear body panel

f)
Quarter panel (proper sectioning is acceptable)

g)
Roof (repair only, no repair to roof rails)

5)
Vehicles with misaligned doors are considered “Currently Ineligible” due to the
difficulty in determining the cause of the misalignment.











--------------------------------------------------------------------------------





SECTION 6 - LITIGATION LIABILITY
1)
At General Motors' discretion, the Daily Rental Company may be named in any
litigation brought against General Motors as a result of the rental company's
failure to disclose damages or use of non-GM OEM parts. If a Daily Rental
Company attempts to return vehicles with non-disclosed damage or purposely
conceals prior repairs, it will result in loss of turn-back privileges.











--------------------------------------------------------------------------------





SECTION 7 - GENERAL TURN-IN PROCEDURES
1)
Forecast

a)
Daily Rental Company must notify GM in writing at least 30 days prior to vehicle
turn-in, of the turn-in location and the return volumes.

b)
Daily Rental Company must provide the turn-in location with a two week forecast
of daily return volumes.

c)
GM on occasion may limit daily return volumes based upon yard capacities.

d)
Forecast should be sent via e-mail to the respective General Motors account
representative. Contact information including E-mail addresses can be found on
page two. Failure to provide forecast, may result in delayed acceptance of
vehicles.











--------------------------------------------------------------------------------





2)
Delivery

a)
Vehicles returned for repurchase shall be delivered to a General Motors approved
turn-in location and parked in the designated return area at no expense to
General Motors. A list of GM approved locations is attached and is subject to
change at General Motors' discretion (Exhibit B). Normal operating hours for
delivery is 8 am to 5 pm, Monday through Friday. The Daily Rental Company should
allow sufficient time to prepare the vehicle for turn-in including:

i)
Inspect and prep vehicle according to GM Return Guidelines, i.e., clean, vacuum,
repair or replace items, as needed

ii)
Miscellaneous M.E.T. items should be visible on the front seat

iii)
Mark vehicle as a rental repurchase unit

iv)
Provide electronic damage/repair disclosure

v)
Submit a clear title to an approved Title Center (prior to returning vehicle
recommended)

vi)
Transport vehicle to nearest GM approved turn-back location

vii)
Upon arrival at turn-back location, obtain directions to the inspection area

viii)
Park vehicle and leave unlocked











--------------------------------------------------------------------------------





3)
Inspection at Turn-In

a)
Vehicles will be inspected by an authorized representative of GM, using an
electronic Condition Report. The initial vehicle inspection will be provided to
the Daily Rental Company at General Motor's expense.

b)
The Daily Rental Company will be charged $75 for each inspection or verification
required after the initial inspection. The $75 re-inspection fee will be charged
when a vehicle has been previously inspected and removed by the Daily Rental
Company prior to acceptance, or when the Daily Rental Company replaces MET
items.

c)
Hawaii vehicles will be charged $115 for each inspection required after the
initial inspection.











--------------------------------------------------------------------------------





4)
Vehicle Reports and Reviews

a)
Vehicle Condition Reports, Missing Title Reports, Met/non-Met Reports, and
Gate-Release reports are available daily through the General Motors Vehicle
Inspection Website (VIW). Rental Accounts can access this data using an assigned
I.D. and password that can be obtained by contacting the GM Rental Support
Representative.

b)
Rental Accounts are provided a Met/Non-Met report by the inspection provider
detailing vehicles that have been inspected and are available for review. The
report is printed twice daily, mid-day and closing. The report printed at the
end of the day will contain information on only those vehicles completed after
the mid-day report was printed.

c)
Vehicle worksheets are printed and available to the rental accounts throughout
the day.

d)
Reviews are conducted throughout the day. Reviews must be completed prior to
3:00 pm the day following printing of the worksheet. If the review is not
completed prior to 3:00 pm, the vehicle will be processed as shown on the
original inspection.

e)
Vehicles with current damage under $450 and MET charges under $100 will be
processed as written, with no right to review. Programming of key fobs is not
included in the $100 total and is not a reviewable MET charge.











--------------------------------------------------------------------------------





5)
Acceptance / Stop Depreciation

a)
Depreciation stops and the vehicle will be accepted once it has passed
inspection, a lien-free title has been provided, and all program requirements
have been satisfied.

b)
A copy of the condition report or an electronic file will serve as the
acceptance receipt for the Daily Rental Company. The date used to stop
depreciation will be identified on the acceptance line of the condition report
or the electronic file.











--------------------------------------------------------------------------------





6)
Rejects

a)
Rejected or ineligible vehicles must be removed from return locations within
three business days of notification. Failure to remove these vehicles may delay
the processing of any additional returns until the rejects have been resolved.

b)
Vehicles that are classified as permanent rejects by the inspection provider
will be assessed a $75 service charge. General Motors Remarketing will provide a
quarterly invoice which will include the VIN, turn back location, and turn-in
date. Payment is expected within 14 days.

c)
It is General Motors' practice to ship vehicles once they pass the inspection
process, with or without acceptance. On rare occasions, the title arrives late
and the vehicle exceeds the maximum allowable in-service time. When this occurs,
these vehicles will be rejected and all charges incurred by the auction,
including shipping cost, will be charged to the Daily Rental Account and must be
paid prior to release of the vehicle.

d)
If disqualifying damage is noted after vehicle acceptance, General Motors will
invoice the Daily Rental Company for the vehicle purchase price, an
administrative fee of $250, plus any additional costs incurred following vehicle
acceptance (i.e., freight, cleanup, repairs), by a debit to current funds, or if
no funds are available, a check forwarded to:

General Motors Corporation
Fleet and Commercial Operations - Remarketing
Renaissance Center
Tower 100, 19th Floor
MC 482-A19-B36
Detroit, MI 48265-1000
f)
Vehicles removed from the program are the responsibility of the Daily Rental
Company. The Daily Rental Company must arrange vehicle pick-up at the location
designated by General Motors.











--------------------------------------------------------------------------------





7)
Miscellaneous

a)
Rental Account request for return of vehicle:

i)
Prior to acceptance

(1)
Vehicle will be temporarily rejected by General Motors and the vehicle will be
returned to the rental account. If the vehicle is returned at a later date, a
$75 re-inspection fee will be charged.

ii)
After acceptance

(1)
Payment can be stopped - The vehicle will be released to the rental account from
its current location. A $250 administrative fee will be charged to the rental
account in addition to any expenses incurred by GM including inspection cost,
shipping, marshaling yard fee, and auction expenses.

(2)
Payment cannot be stopped or funds have already been disbursed - The vehicle
will not be returned to the rental account.

b.
Mechanical and body shop labor rates used to calculate chargeable damage are
shown below and are subject to change:

i.
$40.00 Paint and Metal Repair

ii.
$40.00 Part Replacement or Mechanical

c.
Auction and Marshaling Yard Property

i.
Any abuse of personnel or property at a GM approved return facility by a Daily
Rental Company representative will result in the immediate expulsion of said
person from the property.











--------------------------------------------------------------------------------





d.
Holidays and Closures

i)
All General Motors approved turn-in locations will be closed on the following
dates:

(1)
May 27

(2)
July 4

(3)
September 2

(4)
November 28

(5)
November 29

(6)
December 24 - January 1, 2014

ii)
The last day for rental returns is December 20, 2013. Vehicle reviews must be
completed by December 23, 2013.

iii)
General Motors reserves the right to amend this list of dates at its discretion.











--------------------------------------------------------------------------------





GENERAL MOTORS
VEHICLE CATEGORIES / PRIOR REPAIR LIMITS


CATEGORY #1
CATEGORY #2
CATEGORY #3
CATEGORY #4
$2,500
$3,000
$3,500
$4,500
 
 
 
 
CHEVROLET
CHEVROLET
CHEVROLET
CHEVROLET
Aveo
Equinox
Impala
Corvette
Cruze
Malibu
Camaro
Suburban
HHR
Captiva
Express Van
Tahoe
Sonic
 
Colorado
 
Spark
GMC
Silverado
BUICK
 
Terrain
Traverse
Lucerne
 
 
 
 
 
BUICK
BUICK
CADILLAC
 
Encore
LaCrosse
(All Models)
 
 
Regal
 
 
 
Enclave
GMC
 
 
Verano
Yukon / XL
 
 
 
 
 
 
GMC
 
 
 
Savana Van
 
 
 
Canyon
 
 
 
Sierra
 
 
 
Acadia
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





GENERAL MOTORS APPROVED TURN-BACK LOCATIONS
ALABAMA
 
 
 
 
 
ADESA Birmingham AA
 
 
 
 
804 Sollie Dr., Moody, AL 35004-0817
 
(205) 640-7761
 
 
 
 
 
 
 
ARIZONA
 
 
 
 
 
ADESA Phoenix AA
 
 
 
 
6740 W. GERMANN, CHANDLER, AZ 85226
 
(520) 796-1428
 
 
 
 
 
 
 
CALIFORNIA
 
 
 
 
 
Richmond Distribution Center
 
 
 
980 Hensley Rd. Richmond, CA 94804
(510) 232-9883
 
 
 
 
 
 
 
San Bernardino Distribution Center
 
 
 
1698 Santa Fe Way, San Bernardino, CA 92410
 
 
(909) 381-9050
 
 
 
 
 
 
 
COLORADO
 
 
 
 
 
Union Pacific Railroad
 
 
 
 
9900 I-76 Service Road, Henderson, CO 80640
 
 
  (303) 286-0345
 
 
 
 
 
 
 
CONNECTICUT
 
 
 
 
 
Southern AA
 
 
 
 
 
164 South Main St., East Windsor, CT 06088-0388
 
 
 (860) 292-7550
 
 
 
 
 
 
 
FLORIDA
 
 
 
 
 
Orlando Distribution Center
 
 
 
 
1600 Pine Avenue, Orlando, FL 32824
 
(407) 438-5505
 
 
 
 
 
 
 
Palm Center Distribution Center
 
 
 
15400 Corporate Road West, Jupiter, FL 33478
 
 
(561) 625-9615
 
 
 
 
 
 
 
GEORGIA
 
 
 
 
 
ADESA Atlanta AA
 
 
 
 
 
5055 Oakley Industrial Blvd., Fairburn, GA 30265
 
 
(770) 357-2133
 
 
 
 
 
 
 











--------------------------------------------------------------------------------



HAWAII
 
 
 
 
 
 
Honolulu Distribution Center
 
 
 
 
Pier 51 B Sand Island Road, Honolulu, HI 96819
 
 
(808) 848-8146













--------------------------------------------------------------------------------



GENERAL MOTORS
APPROVED TURN-BACK LOCATIONS - CONT'D.


Maui Distribution Center
 
 
 
 
Pier 1 - 105 Ala Luna Street, Kahului, HI 96732
 
(808) 848-8146
 
 
 
 
 
 
 
IDAHO
 
 
 
 
 
 
Brasher’s Idaho AA
 
 
 
 
7355 Eisenman Rd., Boise, ID 83716
 
(208) 395-3111
 
 
 
 
 
 
 
ILLINOIS
 
 
 
 
 
IAA Chicago South Marshalling Yard
 
 
 
16425 South Crawford Ave., Markham, IL 60428
 
 
(708) 589-4653
 
 
 
 
 
 
 
ABC St. Louis AA
 
 
 
 
 
721 South 45th Street, Centreville, IL 62207
 
 
(636) 332-1227 X227
 
 
 
 
 
 
 
INDIANA
 
 
 
 
 
 
ADESA Indianapolis AA
 
 
 
 
2950 East Main Street, Indianapolis, IN 46168
 
(317) 838-5777
 
 
 
 
 
 
 
LOUISIANA
 
 
 
 
 
ADESA Shreveport AA
 
 
 
 
7666 Highway 80 W., Shreveport, LA 71109,
 
 
(318) 938-7903 x425
 
 
 
 
 
 
 
IAA Baton Rouge AA
 
 
 
 
29000 Frost Road, Livingston, LA 70754
(225) 686-7121
 
 
 
 
 
 
 
MARYLAND
 
 
 
 
 
Baltimore/Jessup
 
 
 
 
 
8459 Dorsey Run Road, Jessup, MD 20794
 
(301) 604-7316
 
 
 
 
 
 
 
MASSACHUSETTS
 
 
 
 
ADESA Boston AA/Framingham
 
 
 
63 Western Avenue, Framingham, MA 01701
 
 (508) 620-2959
 
 
 
 
 
 
 
MICHIGAN
 
 
 
 
 
Manheim Detroit AA,
 
 
 
 
600 Will Carleton Road Flat Rock, MI 48117
 
(313) 333-3989











--------------------------------------------------------------------------------



GENERAL MOTORS
APPROVED TURN-BACK LOCATIONS - CONT'D
MINNESOTA
 
 
 
 
 
ADESA Minneapolis AA
 
 
 
 
17600 Territorial Road, Maple Grove, MN 55369
 
 
(763) 416-0594
 
 
 
 
 
 
 
MISSOURI
 
 
 
 
 
ADESA Kansas City
 
 
 
 
1551 ADESA Drive, Belton, MO 64081
 
(816) 318-9912
FOR ST. LOUIS PLEASE SEE ILLINOIS
 
 
 
 
 
 
 
 
 
NEBRASKA
 
 
 
 
 
Omaha Marshalling Yard
 
 
 
 
5402 L Street, Omaha, NE 68117
 
 (402) 490-1679
 
 
 
 
 
 
 
 
NEVADA
 
 
 
 
 
 
Brasher’s Reno AA
 
 
 
 
6000 Echo Ave., Reno, NV 89506
 
 (775) 828-3427
 
 
 
 
 
 
 
Union Pacific Railroad
 
 
 
 
4740 East Tropical Parkway, Las Vegas, NV 89115
 
 
(702) 632-2863
 
 
 
 
 
 
 
NEW JERSEY
 
 
 
 
 
Port Newark Distribution Center
 
 
 
Lot B Craneway Street, Port Newark, NJ 07114
 
(973) 274-1737
 
 
 
 
 
 
 
NEW MEXICO
 
 
 
 
 
BNSF Railway
 
 
 
 
 
102 Woodward, Suite B, Albuquerque, NM 87102
 
 
(505) 247-2087
 
 
 
 
 
 
 
NEW YORK
 
 
 
 
 
State Line AA
 
 
 
 
 
830 Talmadge Hill Road, Waverly, NY 14892
 
 (607) 565-3533
 
 
 
 
 
 
 
NORTH CAROLINA
 
 
 
 
Greensboro AA, Inc.,
 
 
 
 
3802 West Wendover Avenue, Greensboro, NC 27407
 
 
 
(336) 856-2440











--------------------------------------------------------------------------------









GENERAL MOTORS
APPROVED TURN-BACK LOCATIONS - CONT'D.


NORTH DAKOTA
 
 
 
 
 
ADESA Fargo
 
 
 
 
 
1650 East Main Ave., West Fargo, ND 58078
 
 
(701) 282-8203 x139
 
 
 
 
 
 
 
OHIO
 
 
 
 
 
 
Columbus Fair AA
 
 
 
 
 
2170 New World Dr., Columbus, OH 43207
 
(614) 497-1710
 
 
 
 
 
 
 
OKLAHOMA
 
 
 
 
 
Dealers AA of Oklahoma City
 
 
 
2900 West Reno Ave., Oklahoma City, OK 37107
 
 
(405) 290-7192
 
 
 
 
 
 
 
OREGON
 
 
 
 
 
Union Pacific Railroad
 
 
 
 
9003 North Columbia, Portland, OR 97203-1045
 
 
(503) 283-1465
 
 
 
 
 
 
 
PENNSYLVANIA
 
 
 
 
 
Pittsburgh Independent AA
 
 
 
 
378 Hunker Waltz Mill Road, New Stanton, PA 15672
 
 
(724) 910-1842
 
 
 
 
 
 
 
SOUTH CAROLINA
 
 
 
 
Charleston AA
 
 
 
 
 
651 Precast Lane, Moncks, SC 29641
 
 (843) 761-0541 X139
 
 
 
 
 
 
 
TENNESSEE
 
 
 
 
 
ADESA Memphis AA
 
 
 
 
5400 Getwell Rd., Memphis, TN 37210
 
(901) 365-8978
 
 
 
 
 
 
 
ADESA Nashville AA
 
 
 
 
631 Burnett Road, Nashville, TN 37138
 
(615) 240-3023













--------------------------------------------------------------------------------



    
GENERAL MOTORS
APPROVED TURN-BACK LOCATIONS - CONT'D.


TEXAS
 
 
 
 
 
 
ADESA San Antonio AA
 
 
 
 
200 S. Callaghan Road, San Antonio, TX 78227
 
 
(210) 432-2253
 
 
 
 
 
 
 
ADESA Houston
 
 
 
 
 
4526 North Sam Houston Parkway, West, Houston, TX 77086
 
 
 
 
(281) 444-4900
 
 
 
 
 
 
 
ADESA Dallas AA
 
 
 
 
 
3501 Lancaster-Hutchins Rd., Hutchins, TX 75141
 
 
 (972) 284-4778
 
 
 
 
 
 
 
UTAH
 
 
 
 
 
 
Brasher’s Salt Lake AA
 
 
 
 
780 South 5600 West, Salt Lake City, UT 84104-5300
 
 
 (801) 366-3836
 
 
 
 
 
 
 
WASHINGTON
 
 
 
 
 
Tacoma Distribution Center
 
 
 
 
2810 Marshall Ave. Suite “B”, Tacoma, WA 98421
 
 
(253) 719-1761
 
 
 
 
 
 
 
WISCONSIN
 
 
 
 
 
Greater Milwaukee AA
 
 
 
 
8920 W. Brown Deer Road, Milwaukee, WI 53224
 
 
(262) 835-9802











--------------------------------------------------------------------------------



MET DESCRIPTION
MET PRICE
COMMENTS
 
 
 
ANTENNA MAST
8
ROOF OR FENDER
CARGO NET - TRUNK
17
 
CARGO SHADE
108
 
CHARGING CABLE - VOLT
420
NEW
COMBINATION KEY / FOB
73
NEW
CONVERTIBLE BOOT - CAMARO
413
 
CONVERTIBLE BOOT BAG
55
NEW
CUP HOLDER
15
 
CUP HOLDER-MULTIPLE
30
 
DIRTY INTERIOR
35
 
DOME LAMP COVERS-MULTIPLE
10
 
DOME LIGHT COVER
5
 
DVD REMOTE CONTROL
48
 
DVD WIRELESS HEADPHONE 1 SET
55
 
DVD WIRELESS HEADPHONE 2 SETS
110
 
ELECTRONIC ENGINE KEY
35
 
EMERGENCY HIGHWAY PKG
144
 
FLOOR MAT - CARGO - SUV - VAN
50
 
FLOOR MAT - FRONT - VAN
22
 
FLOOR MATS - FRONT - CAR
34
 
FLOOR MATS - FRONT - SUV
40
 
FLOOR MATS - REAR - CAR
24
 
FLOOR MATS - REAR - SUV
45
 
FLOOR MATS - REAR - VAN
30
 
FOOT PEDAL PAD
5
 
FOOT PEDAL PAD-MULTIPLE
10
 
GM LOGO SMALL ALL
8
 
HANGER HOOK
5
 
HAWAII - SHIP BACK SURCHARGE
450
 
HAWAII OUTER ISLAND SHIPPING
75
 
KEYLESS REMOTE (1) INCLUDES PR
97
 
KEYLESS REMOTE (2) INCLUDES PR
187
 
KEYLESS REMOTE PROGRAM 1 OR 2
30
INCLUDES COMBO KEY
MET VERIFICATION #1
75
 











--------------------------------------------------------------------------------



MET VERIFICATION #2
75
 
MISC. MET #4
40
 
MISC. MET #5
50
 
MISCELLANEOUS M.E.T. # 1
10
 
MISCELLANEOUS M.E.T. # 2
20
 
MISCELLANEOUS M.E.T. # 3
30
 
MLDG DR RVL 1 CAR
60
 
MLDG DR RVL 2 CAR
60
 
MLDG ROCKER 1 CAR
120
 
MLDG ROCKER 1 TRK
131
 
MLDG ROCKER 2 CAR
120
 
MLDG ROCKER 2 TRK
131
 
MLDG ROOF SEAM L CAR
31
 
MLDG ROOF SEAM R CAR
31
 
MLDG SIDE F DR CAR
78
 
MLDG SIDE F DR TRK
59
 
MLDG SIDE FDR TRK
23
 
MLDG SIDE RR DR CAR
67
 
MLDG SIDE RR DR TRK
54
 
NAME PLATE RR TRK
29
 
NAVIGATION CD/DVD
260
 
NAVIGATION COMPACT FLASH CARD
199
 
ON SITE REPAIR (05/15/00)
75
 
ORGANIZER PACKAGE - CARGO
120
 
OWNER'S MANUAL ALL
25
FOR ALL MANUALS
PLASTIC LUG NUT COVER
13
 
REPAIR VERIFICATION #1
75
 
REPAIR VERIFICATION #2
75
 
RF ALLOY WHEEL APPEARANCE FEE
50
 
RR ALLOY WHEEL APPEARANCE FEE
50
 
SPARE TIRE COVER - CAR - TRUNK
45
 
TIRE 14" ALL - #1
120
 
TIRE 14" ALL - #2
120
 
TIRE 15" ALL - #1
130
 
TIRE 15" ALL - #2
130
 
TIRE 16" ALL EXCEPT CAR - #1
210
 











--------------------------------------------------------------------------------



TIRE 16" ALL EXCEPT CAR - #2
210
 
TIRE 16" CAR - #2
160
 
TIRE 16" CAR.- #1
160
 
TIRE 16" LEFT INSIDE DUAL - TRK
210
 
TIRE 16" RIGHT INSIDE DUAL - TRK
210
 
TIRE 17" ALL #1
240
 
TIRE 17" ALL #2
240
 
TIRE 17" LEFT INSIDE DUAL - TRK
240
 
TIRE 17" RIGHT INSIDE DUAL - TRK
240
 
TIRE 18" ALL #1
250
 
TIRE 18" ALL #2
250
 
TIRE 19" ALL NON-PERFORMANCE #1
159
 
TIRE 19" ALL NON-PERFORMANCE #2
159
 
TIRE 19" PERFORMANCE #1
516
 
TIRE 19" PERFORMANCE #2
516
 
TIRE 20" ALL NON-PERFORMANCE #2
310
 
TIRE 20" ALL NON-PERFORMANCE#1
310
 
TIRE 20" PERFORMANCE #1
473
NEW TIRE SIZE ADDED
TIRE 20" PERFORMANCE #2
473
NEW TIRE SIZE ADDED
TIRE 21" PERFORMANCE #1
545
NEW TIRE SIZE ADDED
TIRE 21" PERFORMANCE #2
545
NEW TIRE SIZE ADDED
TIRE 22" #1
268
 
TIRE 22" #2
268
 
TIRE INFLATION COMPRESSOR
119
 
TIRE SEALANT CANISTER
31
 
WHEEL COVER 1 CAR
55
 
WHEEL COVER 1 TRUCK
39
 
WHEEL COVER 2 CAR
55
 
WHEEL COVER 2 TRUCK
39
 
WHEEL COVER 3 CAR
55
 
WHEEL COVER 3 TRUCK
39
 
WHEEL COVER 4 CAR
55
 
WHEEL COVER 4 TRUCK
39
 
WHEEL CTR CAP 1 CAR
26
 
WHEEL CTR CAP 1 TRK
21
 
WHEEL CTR CAP 2 CAR
26
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------



WHEEL CTR CAP 2 TRK
21
 
WHEEL CTR CAP 3 CAR
26
 
WHEEL CTR CAP 3 TRK
21
 
WHEEL CTR CAP 4 CAR
26
 
WHEEL CTR CAP 4 TRK
21
 
WINDSHIELD GLASS
220
 













--------------------------------------------------------------------------------



[a1c.jpg]










--------------------------------------------------------------------------------



[a1d.jpg]










--------------------------------------------------------------------------------



[a1e.jpg]
[gmfleetandcommercial.jpg]
Attachment 1R


GM
2014MY DAILY Rental [*REDACTED*] Program


1.
PROGRAM NAME AND NUMBER:

2014 Model Year Daily Rental [*REDACTED*] Program for Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”)
    
2.
PROGRAM DESCRIPTION/RULES:

Vehicles eligible for the [*REDACTED*] program must be in rental service for a
minimum of [*REDACTED*]. Eligible GM models are detailed in Attachment 3. It is
the DRFC's responsibility to maintain on file verification of the time
in-service. GM reserves the right to audit the DRFC to ensure compliance with
this requirement. Excluded from the in-service period requirement would be
[*REDACTED*].


All submissions must be [*REDACTED*] - (CA De-Enroll File Format.) Once
processed, these Vehicles will be [*REDACTED*]. Any VIN accepted for
[*REDACTED*] and subsequently returned to a GM Turn-In location will be subject
to a $75 re-inspection fee. [*REDACTED*] submissions will be accepted through
May 31, 2016.










--------------------------------------------------------------------------------





DRFCs may post [*REDACTED*]. They may be included in the [*REDACTED*] program
subject to the other terms and conditions of this Program.


[*REDACTED*]. No exceptions will be made, including but not limited to reasons
of frame, fire or flood damage.


Vehicles previously turned-in and accepted by a GM-Sponsored Auction location
[*REDACTED*].


Vehicles selected for [*REDACTED*] by the DRFC, which are not deemed
[*REDACTED*] must have been used exclusively in the daily rental business, and
must comply with the terms and conditions set forth in GM's Daily Rental
Purchase Program (Attachment 1) for the 2014 Model Year.


3.
Other Program Guidelines:

DRFC agrees to retain any documents or records relevant to Vehicles purchased
under this program [*REDACTED*] under this program for two years after the close
of this program. DRFC agrees to permit any designated representative of GM to
examine, audit and take copies of any accounts and records the DRFC is to
maintain under this program. The DRFC agrees to make such accounts readily
available at its facilities during regular business hours. GM agrees to furnish
the DRFC with a list of any reproduced records.


GM reserves the right to cancel, amend, revise or revoke any program at any time
based on its sole business judgment, except for [*REDACTED*]. Final decisions in
all matters relative to the interpretation of any rule or phase of this activity
rest solely with GM.


Attachment 1T
 
Release and Settlement Date
 
 
for True Up and Interest
 
 
 
 
Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
JAN 12
January 5, 2012
January 11, 2012
FEB 12
February 3, 2012
February 9, 2012
MAR 12
March 2, 2012
March 9, 2012
APR 12
April 3, 2012
April 10, 2012
MAY 12
May 3, 2012
May 9, 2012
JUN 12
June 5, 2012
June 11, 2012
JUL 12
July 5, 2012
July 11, 2012
AUG 12
August 3, 2012
August 9, 2012
SEP 12
September 6, 2012
September 12, 2012
OCT 12
October 2, 2012
October 10, 2012
NOV 12
November 2, 2012
November 9, 2012
DEC 12
December 4, 2012
December 11, 2012
 
 
 
 
 
 
Month/YR
Payment Register Transmission Date
Bank Account Settlement Date
JAN 13
January 4, 2013
January 10, 2013
FEB 13
February 5, 2013
February 11, 2013
MAR 13
March 5, 2013
March 11, 2013
APR 13
April 2, 2013
April 9, 2013
MAY 13
May 3, 2013
May 9, 2013
JUN 13
June 4, 2013
June 11, 2013
JUL 13
July 4, 2013
July 10, 2013
AUG 13
August 6, 2013
August 9, 2013
SEP 13
September 5, 2013
September 11, 2013
OCT 13
October 3, 2013
October 9, 2013
NOV 13
November 5, 2013
November 12, 2013
DEC 13
December 3, 2013
December 10, 2013
 
 
 
 
 
 
 
*Updated on 3/20/2012
 





[gmfleetcommercial.jpg]


Attachment 2










GM
2014MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM


1.
PROGRAM NAME AND NUMBER:











--------------------------------------------------------------------------------



2014 Model Year National Fleet Risk Purchase Program for Daily Rental Fleet
Customers
Program Code: VX7


2.
PROGRAM DESCRIPTION:

This program makes available to GM's dealers and qualified Daily Rental Fleet
Customers (hereinafter “DRFC” or “DRFCs”), allowances on select 2014 Model Year
GM Vehicles sold and delivered to qualified DRFCs.


The following are not eligible for this program:
-    Preferred Equipment Group (P.E.G.)/Option package discounts
-     Recreational vehicles
-     Vehicles delivered from dealer inventory    


A qualified DRFC must have a GM Fleet Account Number (GM FAN) to be eligible for
any GM fleet incentive(s).
    
3.
PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD:

Program Start Date:
Opening of 2014 Model Year ordering system
Program End Date:
When Dealers are notified that 2014 Model Year fleet orders are no longer being
accepted by GM
In-service Period:
Minimum seven (7) months. If, however, a Vehicle has been damaged beyond repair,
e.g., from fire, frame, stolen, embezzled or water damage, etc., and
documentation is available to support the condition, this provision will be
waived.

    


IMPORTANT - Acceptance of an order on any Vehicle line does not constitute a
commitment to build or to build within a specific time frame.


All Vehicles, including non-returned Vehicles, supplied by GM are subject to the
export control laws and regulations of the United Sates (U.S.) and the DRFCs and
dealers shall comply with such laws and regulations.


4.
Eligible Models/Required Options FOR Order and Delivery:

Eligible Models:
All new and unused 2014 GM models with the required minimum factory installed
equipment levels specified and processing options ordered for qualified DRFCs
for use as daily rental vehicles and delivered by GM dealers are eligible for
the VX7 program. Eligible vehicles are required to comply with minimum factory
installed equipment levels specified in the Minimum Equipment Guidelines
(Attachment 2A - “MEG”).


GM up-fitted vehicles, with the exception of recreational vehicles, are eligible
as long as:
a.
The vehicle was purchased directly from GM or from another dealer in the United
States

b.
Title to the vehicle was retained by the franchised dealer through the point of
sale

c.
Delivery to the ultimate fleet customer can be proven



Required Options for Order and Delivery:
Vehicles purchased under the 2014 Model Year National Fleet Risk Purchase
Program must be ordered with VX7 and appropriate DRFC code as stated in the
agreement and will not be eligible for retail sale incentives. VX7 program
incentive amounts are not available to dealers and only available to DRFCs with
an active GM contract. Vehicles ordered with option VX7 receive order date price
protection (PRP).


All Orders must include the following:
a.
Valid GM FAN (Fleet Account Number)

b.
Option Codes: VX7 and DRFC code

c.
Order Type: FDR

d.
Delivery Type: 020 - Daily Rental (Vehicle will be auto delivered if using a
qualified FAN)











--------------------------------------------------------------------------------





Dealer orders currently on hand or in the system that qualify for this program,
and have the appropriate processing options, can be amended if they have not
been released to production. This is the ordering dealer's responsibility.
    
Vehicles delivered to DRFC's drop ship sites must have the DRFC's code on the
window label and the delivery receipt(s) must be checked to verify proper
ownership of the vehicle. GM Customer Support should be contacted immediately
regarding Vehicles delivered to the wrong drop ship site to determine the
appropriate course of action. Vehicles that were incorrectly delivered must not
be placed into rental service. GM reserves the right to deny incentives on
Vehicles in rental service that have been incorrectly delivered and accepted, or
titled.
                
5.
COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS:

Vehicles delivered to DRFCs with the above delivery type may be eligible for the
following other incentive programs. Because not all the programs listed below
may be combined with each other, consult the guidelines of each program to
determine applicability. Programs not listed below would not be compatible
unless the specific guidelines indicate otherwise.










--------------------------------------------------------------------------------



FLEET CUSTOMERS (GM FAN HOLDERS)
 
 
 
 
 
 YES/NO
 
 
 
 
 
 
 
 
 
GENERAL
 
 
 
 
 
 
 
 
 
 
GM MOBILITY
 
 
 
(MOB/MOC/R8L)
 
N
 
 
SALESPERSON / SALES MGR. INCENTIVES
 
 
N
 
 
CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL
 
 
 
 
 
COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS
 
N
 
 
GM BUSINESS CARD
 
 
  (UDB)
 
N
 
 
CONSUMER CASH
 
 
 
 
 
N
 
 
DEALER CASH
 
 
 
 
N
 
 
BONUS CASH
 
 
 
 
 
N
 
 
OPTION PACKAGE DISCOUNTS
 
 
 
 
N
 
 
 
 
 
 
 
 
 
PRICING
 
 
 
 
 
 
 
 
 
 
PRICE PROTECTION/BONA FIDE SOLD ORDER
 
 
 
(PPT W/VX7)
 
N
 
 
PRICE PROTECTION/ORDER DATE
 
 
(PRP)
 
Y
 
 
 
 
 
 
 
 
 
ORDER/DELIVERY
 
 
 
 
 
 
 
 
 
FLEET ORDERING & ASSISTANCE
(VQ1/VQ2/VQ3)
 
Y
 
 
INTRANSIT INTEREST CREDIT
 
 
 
(C4C)
 
Y
 
 
 
 
 
 
 
 
 
RENTAL
 
 
 
 
 
 
 
 
 
 
REPURCHASE
 
 
 
(VN9)
 
N
 
 
FLAT-RATE REPURCHASE
 
 
 
(YT1 THROUGH YT9)
 
N
 
 
RISK
 
 
 
(VX7)
 
Y
 
 
GM DEALER RENT-A-CAR
 
 
 
(FKR/FKL)
 
N
GOVERNMENT
 
 
 
 
 
 
 
 
 
PSA/PURA/BID ASSISTANCE/CE
 
 
  (R6D/PBP/PBS)
 
N
 
 
 
 
 
 
 
 
 
FLEET/COMMERCIAL
 
 
 
 
 
 
 
 
NATIONAL FLEET PURCHASE PROGRAM
 
 
 
(FVX/FPP)
 
N
 
 
RETAIL ALTERNATIVE
 
 
 (CNC/CNE/CSE/CSR/CWE)
 
N
 
 
SMALL FLEET APR ALTERNATIVE
 
 
 (XMC)
 
N
 
 
GM'S BUSINESS CUSTOMERS CHOICE
 
 
N
 
 
TRUCK STOCKING
 
 
   (TSI)
 
N
 
 
MOTOR HOME INCENTIVE
 
 
  (R7Y)
 
N
 
 
SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE
(R6H)
 
N
 
 
RECREATIONAL VEHICLE INCENTIVE
 
(R6J)
 
N
 
 
DEMO - LIGHT DUTY DEALER
 
 
(DEM/DEE)
 
N
 
 
DEMO - LIGHT DUTY SVM
 
 
 
(DES)
 
N
 
 
SIERRA FLEET PEG
 
 
 
(R7F/FLS)
 
N
 
 
FLEET PREFERRED EQUIPMENT GROUPS
 
 
N
 
 
COMPETITIVE ASSISTANCE PROGRAMS
 
 
(CAP)
 
N













--------------------------------------------------------------------------------





6.
GENERAL PROGRAM GUIDELINES:

A.
GM defines a rental vehicle as:

a.
"The bona fide rental of a vehicle involving use and payment by a customer on an
hourly, daily, weekly, or monthly basis. Usage of any such vehicle(s) by a
customer for a period of four (4) consecutive months or longer shall be deemed
to constitute leasing, and not rental, and will make the vehicle ineligible for
purchase or other incentives."



b.
If a Vehicle enrolled in the Daily Rental Purchase Program is found to be
on-rent (lease) to a customer in excess of the above guideline, or if the
customer consecutively rents multiple enrolled Vehicles for an aggregate term of
four (4) or more months, all Vehicles involved in such transactions will not be
considered rental and will be ineligible for purchase or incentives. GM may
audit the DRFC to ensure compliance with this guideline.



B.
All eligible Vehicles must be delivered to the DRFC through a GM dealership or a
qualified drop-ship location. Purchases or deliveries made through any other
entity or individual are ineligible for payment.



C.
GM reserves the right to audit dealer records and disqualify any sales allowance
in the event such sales do not meet the program requirements. All monies
improperly paid will be charged back. Failure to comply with the program
requirements may result in the dealer being disqualified for future
participation in fleet programs and termination of dealer sales and service
agreement(s).



D.
Optional equipment and, in special circumstances, certain standard equipment can
be added to or deleted from GM Vehicles during the ordering and manufacturing
process by DRFCs. It is the DRFC's responsibility to ensure that actual Vehicle
content is properly disclosed to a buyer or transferee when disposing of a
Vehicle. DRFCs that use third party build specifications to promote the sale of
their Vehicle should be especially careful to ensure the accuracy of that data.



E.
GM reserves the right to cancel, amend, revise or revoke any program, at any
time, based on its sole business judgment(s). Final decisions in all matters
relative to interpretation of any rule or phase of this activity rest solely
with GM.





ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT
CENTER AT 1-800-FLEET OP.
















--------------------------------------------------------------------------------















--------------------------------------------------------------------------------



[a2apage1.jpg]










--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------



[a2apage2.jpg]










--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------



[a2apage3.jpg]










--------------------------------------------------------------------------------



















--------------------------------------------------------------------------------



[a2apage4.jpg]










--------------------------------------------------------------------------------















--------------------------------------------------------------------------------



[a3.jpg]










--------------------------------------------------------------------------------



[a3page2.jpg]










--------------------------------------------------------------------------------



























--------------------------------------------------------------------------------



[a3a.jpg]












--------------------------------------------------------------------------------



Attachment 4




[gmfleetcommercial.jpg]
Attachment 4




2014 Model Year GM RENTAL INCENTIVE
PAYMENT TERMS and Calendar












--------------------------------------------------------------------------------



1.
GM will pay a pro rata portion of the matrix money on the fourth Thursday of the
month following Vehicle delivery and receipt of an electronic media transmission
to GM's Remarketing Information System (RIMS) by the second Friday of the month.
An electronic media transmission received after the second Friday of the month
will be paid by the fourth Thursday of the following month. If the fourth
Thursday is a banking holiday, funds will be received the next banking day.
Application for this incentive must be made no later than December 31, 2014. A
complete schedule of due dates and payment dates is detailed in this Attachment
4, Page 2.



2.
The agreed upon volume and mix requirements set forth in Attachment 3 and/or 2A
are subject to adjustment upon receiving GM's prior approval. Should GM agree to
an adjustment, the changes will be reflected on a quarterly basis and a revision
to Attachment 3 and/or 2A will be issued and signed by both Parties. Actual
approved volumes and contractual stated volumes can vary based on the timing of
contractual updates. Any payments received prior to attaining the indicated
volume will be returnable to GM at the close of the Model Year should the volume
not be attained. At GM's discretion, any pro rata monthly payment processed in
error on volume not approved by GM will be charged back through the open account
during the following month.



3.
It is understood that the payment of the per unit amount due to the Daily Rental
Fleet Customer (hereinafter “DRFC”) is based upon achieving the agreed upon
volume and mix requirements set forth in Attachment 3 and/or 2A. In the event
that the agreed number of vehicles at the agreed upon mix is not achieved, all
payments made by GM will be reimbursed by the DRFC to GM on demand. Such
reimbursement will be GM's sole remedy for the DRFC's failure to purchase or
lease the agreed upon number of vehicles. The DRFC shall be liable for such
reimbursement.





GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
14 MY Rental Agreement, Attachment 4
















--------------------------------------------------------------------------------















[gmfleetcommercial.jpg]
Attachment 4


2014 Model Year GM RENTAL INCENTIVE
PAYMENT TERMS and Calendar


        


[attachment4calendar.jpg]
GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
14 MY Rental Agreement, Attachment 4














--------------------------------------------------------------------------------



Attachment 5


[gmfleetcommercial.jpg]


Attachment 5




2014 Model Year GM Rental Advertising & PROMOTION REQUIREMENTS


1.
In all mediums, the phrase “X Rental Company features GM vehicles” must be
stated in copy size type, and not in disclaimer size type. In print, this
translates to no smaller than 10 pt. type; and for TV, the copy should be larger
than the network standard for legal disclaimers of 22 scan lines.



2.
Please note that the phrase must utilize the word “vehicles” and not “cars.”



3.
In TV, the phrase must be on the screen long enough for an average person to
notice and read it. For reference purposes, the network standard for the length
of time a legal disclaimer must be on the screen is three seconds for the first
line and one second for the following lines. Obviously, GM prefers the phrase to
be on longer than this, if possible.



4.
A full shot of the vehicle must be displayed, particularly in TV ads. GM prefers
to have its vehicles identifiable by sight as well as by print.



5.
All vehicles must be identified by manufacturer and nameplate, (e.g. Chevrolet
Malibu), in print next to the vehicle, as well as in any accompanying copy.



6.
In TV spots, the same identification must be in print or provided verbally.



7.
All vehicles used in rental car spots must be stock vehicles, with no
alterations.



8.
Every person in a moving vehicle must be shown wearing a seatbelt and the driver
must have his or her hands on the wheel.





GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2014 MY Rental Agreement, Attachment 5














--------------------------------------------------------------------------------



[gmfleetcommercial.jpg]
Attachment 6
[onstrt.jpg]




Equipment & Service Notification






All new vehicles, except Cadillac, that include OnStar, and are ordered using a
daily rental order-type, will be eligible for six months of OnStar Service
commencing with the reported new vehicles delivery date. All Cadillac models
will continue to be eligible for one year of service. Specific processes for
managing services like remote door unlocks and stolen vehicle assistance are
either already in place with the rental company or will be established upon
request. OnStar equipped vehicles have stolen Vehicle Slowdown capability that
enables OnStar to slow down a stolen vehicle remotely to assist authorities in
its recovery. OnStar equipped vehicles also have “Remote Ignition Block”
capability that enables OnStar to inhibit the ability to start the vehicle.


Daily rental car company acknowledges and agrees that all OnStar service shall
be subject to OnStar's Terms and Conditions and Privacy Statement, which are
located at www.onstar.com or by contacting OnStar at 888-4ONSTAR. Further, the
daily rental car company agrees to include, at the first available opportunity,
the following or other approved language in the rental contract to describe
OnStar services that may be available:


"If my rental vehicle has active OnStar equipment, I understand that my use of
the vehicle is subject to the OnStar Terms and Conditions and Privacy Statement,
including system and service limitations, warranty exclusions, limitations of
liability in the event of a dispute, privacy considerations relating to OnStar's
collection and use of certain information, and the application of other relevant
provisions including responsibilities I have when using OnStar services. Further
details regarding the OnStar Terms and Conditions and Privacy Statement are
available at OnStar.com or by contacting OnStar at www.onstar.com or at
888-4ONSTAR. By proceeding to rent the vehicle and sign this contract, I
authorize the provision of OnStar services in accordance with the OnStar Terms
and Conditions and Privacy Statement.”




GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2014 MY Rental Agreement, Attachment 6


[gmfleetcommercial.jpg]
Attachment 7










--------------------------------------------------------------------------------



        
LONG TERM SUPPLY AGREEMENT
MODEL YEARS [*REDACTED*]






1.
GM extendshe terms and conditions of GM's 2014 Model Year Daily Rental Purchase
Program (refer to Attachment 1) for Model Years [*REDACTED*].GM is entitled to
place “new” models (as defined by GM) on any of the purchase percentage tiers,
or to create a new tier. Additionally, GM is entitled to shift vehicles only to
higher percentage tiers, (e.g. shift from tier 1 to tier 2, thus lowering ABG's
vehicle depreciation cost).

2.
GM reserves the right to revise the respective depreciation rates on any Daily
Rental Purchase Program in the [*REDACTED*]Model Years.



3.
GM commits to ABG the availability during Model Years [*REDACTED*]of daily
rental vehicles under any or all of the following purchase programs: VX7, VN9,
and YT1. GM and ABG agree that all volumes purchased under the VX7 program will
be combined with VN9 and YT1 volumes toward the overall volume commitment(s),
and for Model Year volume bonus payments, if any.

        
4.
GM and ABG will mutually agree to the following:



a.
Vehicle mix and production timing

b.
Volume and mix of vehicles within purchase programs VN9, YT1 and VX7











GM Global Headquarters at the Renaissance Center ~ Detroit, MI 48265-1000
2014 MY Rental Agreement, Attachment 7




